Exhibit 10.1

April 25, 2007

STOCK PURCHASE AGREEMENT

BY AND AMONG

OVERSTOCK.COM, INC.

(Seller)

OTRAVEL.COM, INC.

(Company)

and

CASTLES TRAVEL, INC.

(Buyer)

 

 

April 25, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

STOCK PURCHASE AGREEMENT

 

1

Article I Stock Purchase; Closing; Purchase Price

 

1

1.1.

 

Stock Purchase

 

1

1.2.

 

Determination of Purchase Price; Estimated Purchase Price

 

1

1.3.

 

Definitions.

 

2

1.4.

 

Determination of Final Purchase Price.

 

8

1.5.

 

The Closing

 

10

Article II Representations and Warranties of the Company and Seller

 

11

2.1.

 

Organization and Corporate Power

 

11

2.2.

 

Capitalization

 

12

2.3.

 

Subsidiaries; Investments

 

12

2.4.

 

Authorization; No Breach

 

12

2.5.

 

Governmental Authorization

 

13

2.6.

 

Financial Statements

 

13

2.7.

 

Absence of Undisclosed Liabilities

 

13

2.8.

 

Accounts Receivable; Inventory

 

14

2.9.

 

Product Warranty

 

14

2.10.

 

Absence of Certain Developments

 

14

2.11.

 

Assets

 

16

2.12.

 

Tax Matters

 

16

2.13.

 

Contracts and Commitments.

 

18

2.14.

 

Intellectual Property Rights.

 

20

2.15.

 

Litigation

 

22

2.16.

 

Brokerage

 

22

2.17.

 

Insurance

 

22

2.18.

 

Labor Matters

 

23

2.19.

 

Employee Benefits

 

23

2.20.

 

Compliance with Laws; Permits; Prohibited Payments

 

25

2.21.

 

Environmental and Safety Matters

 

25

2.22.

 

Affiliate Transactions

 

26

2.23.

 

Suppliers and Customers

 

26

2.24.

 

Real Property.

 

27

2.25.

 

Personal Property.

 

27

2.26.

 

Product Liability

 

28

2.27.

 

Bank Accounts

 

28

2.28.

 

Disclosure

 

28

Article III Representations and Warranties of Seller

 

28

3.1.

 

Power and Authority

 

28

3.2.

 

Authorization; No Breach

 

28

3.3.

 

Title to Shares

 

29

 

i


--------------------------------------------------------------------------------


 

3.4.

 

Affiliate Transactions

 

29

3.5.

 

Brokerage

 

29

3.6.

 

Litigation, etc

 

29

Article IV Representations and Warranties of Buyer

 

30

4.1.

 

Organization, Power and Authority

 

30

4.2.

 

Authorization; No Breach

 

30

4.3.

 

Brokerage

 

30

4.4.

 

Litigation, etc

 

30

Article V Closing Deliveries

 

31

5.1.

 

Deliveries by the Company and Seller

 

31

5.2.

 

Deliveries by Buyer

 

32

Article VI Certain Covenants and Agreements

 

32

6.1.

 

Transfer Taxes

 

32

6.2.

 

Fees and Expenses

 

32

6.3.

 

Non-Solicitation and Non-Competition

 

33

6.4.

 

Seller Buy-Out Option.

 

34

6.5.

 

Further Assurances

 

34

6.6.

 

Merchant Credit Card Processing Account.

 

35

6.7.

 

Employee Benefits Matters

 

35

6.8.

 

Release of Company Employees.

 

35

Article VII Indemnification

 

36

7.1.

 

Survival of Representations and Warranties

 

36

7.2.

 

General Indemnification.

 

36

7.3.

 

Limitations on Indemnification

 

38

7.4.

 

Manner of Payment

 

38

7.5.

 

Determination of Loss

 

38

7.6.

 

Notice and Defense

 

38

7.7.

 

Waiver

 

39

7.8.

 

Purchase Price Adjustment

 

39

7.9.

 

Sole Remedy

 

39

Article VIII Post-Closing Covenants and Agreements

 

40

8.1.

 

Tax Matters

 

40

8.2.

 

OTravel Mark

 

41

Article IX Miscellaneous

 

41

9.1.

 

Press Release and Announcements

 

41

9.2.

 

Remedies

 

42

9.3.

 

Consent to Amendments; Waivers

 

42

9.4.

 

Successors and Assigns

 

42

9.5.

 

Severability

 

42

9.6.

 

Counterparts

 

43

9.7.

 

Descriptive Headings; Interpretation

 

43

 

ii


--------------------------------------------------------------------------------


 

9.8.

 

Entire Agreement

 

43

9.9.

 

No Third-Party Beneficiaries

 

43

9.10.

 

Schedules and Exhibits

 

43

9.11.

 

Governing Law

 

43

9.12.

 

Waiver of Jury Trial

 

43

9.13.

 

Jurisdiction

 

43

9.14.

 

Notices

 

44

9.15.

 

No Strict Construction

 

45

9.16.

 

Specific Performance

 

45

 

iii


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibits

Exhibit A

—

Form of Junior Seller Note

Exhibit B

—

Net Working Capital

Exhibit C

—

Form of Pledge Agreement

Exhibit D

—

Form of Senior Seller Note

Exhibit E

—

Opinions of the Company’s and Seller’s Counsel

Exhibit F

 

Form of Employment Agreement

Exhibit G

—

Form of Transition Services Agreement

Exhibit H

—

Form of License Agreement

Exhibit I

—

Form of Assignment Agreement

 

Schedules (and Relevant Section References)

Schedule 2.1

—

Qualifications

Schedule 2.3

—

Subsidiaries, Investments

Schedule 2.4

—

Consents

Schedule 2.6

—

Financial Statements

Schedule 2.7

—

Liabilities

Schedule 2.9(a)

—

Product Warranty

Schedule 2.9(b)

—

Product Recalls

Schedule 2.10

—

Developments

Schedule 2.11

—

Assets

Schedule 2.12

—

Taxes

Schedule 2.13

—

Contracts

Schedule 2.14

—

Intellectual Property

Schedule 2.15

—

Litigation

Schedule 2.17

—

Insurance

Schedule 2.18

—

Labor Matters

Schedule 2.19

—

Employee Benefits

Schedule 2.20(a)

—

Compliance

Schedule 2.20(b)

—

Permits

Schedule 2.21

—

Environmental

Schedule 2.22

—

Affiliate Transactions

Schedule 2.23

—

Suppliers and Customers

Schedule 2.24(b)

—

Leased Property and Landlord Consents

Schedule 2.25

—

Liens

Schedule 2.27

—

Bank Accounts

Schedule 0

—

Employment Agreements

Schedule 5.1(j)

—

Surviving Affiliate Transactions

 

iv


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 25, 2007, is
entered into by and among Overstock.com, Inc., a Delaware corporation
(“Seller”), OTravel.com, Inc., a Utah corporation (the “Company”) and Castles
Travel, Inc., a Delaware corporation (“Buyer”).  Capitalized terms used herein
and not otherwise defined herein have the meanings given to such terms in
Section 1.3 below.

WHEREAS, as of the date hereof, there are 21,577 shares of Class A common stock
of the Company issued and outstanding (the “Shares”), all of which are owned by
the Seller.

WHEREAS, the parties to this Agreement desire that Buyer, or its assigns, shall
purchase the Shares from the Seller in exchange for the Purchase Price.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the receipt and sufficiency of which is
acknowledged, the parties hereto agree as follows:

Article I
Stock Purchase; Closing; Purchase Price

1.1. Stock Purchase.  Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Shares free and clear of all Liens  and, in exchange, Buyer shall pay the
Purchase Price to Seller as set forth herein.

1.2. Determination of Purchase Price; Estimated Purchase Price.


(A)   THE “PURCHASE PRICE” SHALL BE THE BASE AMOUNT:

(I)            (X) IF THE CLOSING NET WORKING CAPITAL EXCEEDS $1,500,000, THEN
INCREASED BY THE AMOUNT OF SUCH EXCESS, OR (Y) IF THE CLOSING NET WORKING
CAPITAL IS LESS THAN $1,500,000, THEN DECREASED BY THE AMOUNT OF SUCH SHORTFALL;

(II)           DECREASED BY AN AMOUNT EQUAL TO THE CLOSING INDEBTEDNESS, IF ANY;
AND

(III)          DECREASED BY AN AMOUNT EQUAL TO THE UNPAID SELLER EXPENSES, IF
ANY.


(B)   NOT LATER THAN ONE BUSINESS DAY AND NOT MORE THAN FIVE BUSINESS DAYS PRIOR
TO THE CLOSING DATE, SELLER SHALL PREPARE, IN CONSULTATION WITH BUYER, AND
DELIVER TO BUYER A PRELIMINARY STATEMENT SETTING FORTH, IN REASONABLE DETAIL,
BASED UPON THE BOOKS AND RECORDS OF THE COMPANY, SELLER’S REASONABLE GOOD FAITH
CALCULATION OF (I) THE ESTIMATED CLOSING NET WORKING CAPITAL (THE “ESTIMATED
CLOSING NET WORKING CAPITAL”), (II) THE ESTIMATED CLOSING INDEBTEDNESS (THE
“ESTIMATED CLOSING INDEBTEDNESS”), (III) THE ESTIMATED UNPAID SELLER EXPENSES
(THE “ESTIMATED UNPAID SELLER EXPENSES”) AND (IV) SELLER’S ESTIMATE OF THE
PURCHASE


--------------------------------------------------------------------------------


Price (the “Estimated Purchase Price”) based upon such items, in all cases which
must be reasonably acceptable to Buyer.


1.3.  DEFINITIONS.

For the purposes of this Agreement, the following terms have the meanings set
forth below:

“338(h)(10) Election” has the meaning set forth in Section 8.1(a)(i).

“Adjustment Amount” has the meaning set forth in Section 1.4(e).

“Adjustment Statement” has the meaning set forth in Section 1.4(a).

“Accounting Firm” has the meaning set forth in Section 1.4(c).

“Actual Value” has the meaning set forth in Section 1.4(d).

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.

“Affiliated Group” means any affiliated group as defined in Code §1504 that has
filed a consolidated return for U.S. federal income tax purposes (or any
consolidated, combined or unitary group under state, local or foreign law) for a
period during which any Company was a member.

“Affiliate Transactions” has the meaning set forth in Section 3.4.

“Agreement” has the meaning set forth in the preamble.

“Allocation” has the meaning set forth in Section 8.1(a)(iii).

“Balance Sheet” means the Company’s unaudited consolidated balance sheet as of
December 31, 2006.

“Base Amount” means $17,500,000.

“Bonus Pool” means the bonus pool described in Section 4.2 of the Prior Stock
Purchase Agreement as such bonus pool has or may be amended.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 7.2(a).

“Cash Amount” means the Estimated Purchase Price minus, (i) Junior Amount Seller
Note Amount and (ii) the Senior Seller Note Amount.

2


--------------------------------------------------------------------------------


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Closing” has the meaning set forth in Section 1.5.

“Closing Date” has the meaning set forth in Section 1.5.

“Closing Indebtedness” means all Indebtedness of the Company as of immediately
prior to the Closing.

“Closing Net Working Capital” means the Net Working Capital as of immediately
prior to the Closing.

“COBRA” has the meaning set forth in Section 2.19.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Affiliate Transactions” has the meaning set forth in Section 2.22.

“Company Intellectual Property Rights” means all of the Intellectual Property
Rights owned, used or held for use by the Company and/or the Company’s
Subsidiaries.

“Company Software” has the meaning set forth in Section 2.14(h).

“Company Systems” has the meaning set forth in Section 2.14(f).

“Consents” has the meaning set forth in Section 5.1(b).

“Employee Benefit Plan” has the meaning set forth in Section 2.19.

“Environmental and Safety Requirements” shall mean all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
or effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law, in each case concerning public
health and safety, worker health and safety and pollution or protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 2.19.

“Estimated Closing Indebtedness” has the meaning set forth in Section 1.2.

“Estimated Closing Net Working Capital” has the meaning set forth in Section
1.2.

“Estimated Purchase Price” has the meaning set forth in Section 1.2.

3


--------------------------------------------------------------------------------


“Estimated Unpaid Seller Expenses” has the meaning set forth in Section 1.2.

“Financial Statements” has the meaning set forth in Section 2.6.

“GAAP” means United States generally accepted accounting principles consistently
applied, as in effect from time to time.

“Government Entity” means individually, and “Government Entities” means the
United States of America or any other nation, any state or other political
subdivision thereof, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government, including any court, in
each case having jurisdiction over the Company.

“High Value” has the meaning set forth in Section 1.4(d).

“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money of a Person, (ii) any indebtedness evidenced by
any note, bond, debenture or other debt security of a Person, (iii) any
indebtedness for the deferred purchase price of property or services with
respect to which a Person is liable, contingently or otherwise, as obligor or
otherwise, (iv) any commitment by which a Person assures a creditor against loss
(including, without limitation, contingent reimbursement Liability with respect
to letters of credit), (v) any indebtedness guaranteed in any manner by a Person
(including, without limitation, guarantees in the form of an agreement to
repurchase or reimburse), (vi) any Liabilities under capitalized leases with
respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which Liabilities a Person assures a
creditor against loss, (vii) any indebtedness secured by a Lien on the assets of
a Person, (viii) any Liability (including increase in obligations) of a Person
arising under any contract or arrangement to which such Person is party arising
in whole or in part from the transactions contemplated by this Agreement, (ix)
any unsatisfied obligation for “withdrawal liability” to a “multiemployer plan”
as such terms are defined under ERISA of a Person, (x) any obligations or
liability, whether contingent or otherwise, owed by a Person to any other Person
under any non-competition, consulting or similar arrangements,  and (xi) any
change-of-control or similar payment or increased cost of a Person which is
triggered in whole or in part by the transactions contemplated by this
Agreement, together with, in each case for items (i) through (xi) foregoing,
interest, fees, prepayment obligations, prepayment penalties or provisions
requiring payment in excess of 100% of principal and accrued interest if paid on
the Closing Date; provided that “Indebtedness” shall not include trade payables
incurred by the Company or any of the Company’s Subsidiaries in the ordinary
course of business but will include any indebtedness arising under the Bonus
Pool.

“Indemnitee” has the meaning set forth in Section 7.6.

“Indemnitor” has the meaning set forth in Section 7.6.

“Intellectual Property Rights” means any and all of the following in any
jurisdiction throughout the world: (i) patents, patent applications, patent
disclosures and inventions (whether or not patentable or reduced to practice),
all improvements thereto as well as any reissues, continuations,
continuations-in-part, divisions, revisions, extensions or

4


--------------------------------------------------------------------------------


reexaminations thereof, (ii) trademarks, service marks, certification marks,
designs, trade dress, trade names, slogans, logos, Internet domain names,
telephone numbers and corporate names together with all translations,
adaptations, derivations, and ambinations thereof, and registrations,
applications for registration and renewals thereof, together with all of the
goodwill associated with (collectively “Marks”), (iii) works of authorship
(whether or not copyrightable), copyrights, moral rights and registrations,
applications for registration and renewals thereof, (iv) computer software,
data, databases, websites, firmware, source code, executable code and
documentation thereof, (v) trade secrets and other confidential information
(including, ideas, formulas, recipes, compositions, research and development
information, drawings, specifications, designs, molds, plans, proposals,
technical data, financial and marketing plans and customer and supplier lists
and information), (vi) all other intellectual property and propriety rights, and
(vii) all copies and tangible embodiments of any of the foregoing (in whatever
form or medium).

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including partnership interests and
joint venture interests) of any other Person and (ii) any capital contribution
by such Person to any other Person.

“IRS” means the Internal Revenue Service.

“Junior Seller Note” means the Junior Seller Note set forth as Exhibit A hereto
with an initial principal amount equal to the Junior Seller Note Amount.

“Junior Seller Note Amount” means $3,000,000.

“Known” or “Knowledge” means, with respect to any Person, actual knowledge of
such Person.  As it relates to the Company or Seller, the term “Known” or
“Knowledge” means the actual knowledge of Jonathan Cardella, James Moyle, Tom
Raudorf, Alan Mao, Cindy Nuqui, Patrick Byrne, Jason Lindsey, David Chidester,
Jonathan Johnson, Sarah Barnes, and Jeremy Griggs.

“Laws” means all statutes, laws, codes, ordinances, regulations, rules, orders,
judgments, writs, injunctions, acts or decrees of any Government Entity.

“Leased Property” has the meaning set forth in Section 2.24(b).

“Leases” has the meaning set forth in Section 2.24(b).

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Lien” or “Liens” means any mortgage, pledge, security interest, encumbrance,
lien or  similar charge (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Company or any of the Company’s Subsidiaries, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code or any similar statute (other than to reflect ownership by a third party of
property leased to the Company or any of the Company’s Subsidiaries under a
lease which is

5


--------------------------------------------------------------------------------


not in the nature of a conditional sale or title retention agreement), any
subordination arrangement in favor of another Person, any encroachment,
encumbrances or any other defect in title.

“Loss” or “Losses” have the meaning set forth in Section 7.2(a).

“Low Value” has the meaning set forth in Section 1.4(d)(i).

“Material Adverse Effect” means a material and adverse effect upon (i) the
business, operations, prospects, assets, liabilities, financial condition,
operating results or customer or supplier relations of the Company and/or the
Company’s Subsidiaries (including as a result of industry and general economic
changes) or (ii) the ability of the Company and/or the Company’s Subsidiaries or
Seller to consummate the transactions contemplated hereby or perform their
respective obligations hereunder.

“Material Contracts” has the meaning set forth in Section 2.13(b).

“Material Representations” has the meaning set forth in Section 7.1.

“Net Working Capital” means the current assets of the Company and the Company’s
Subsidiaries as of immediately prior to the Closing that are included in the
line item categories of current assets specifically identified on Exhibit B,
including cash and cash equivalents, less the current liabilities of the Company
and the Company’s  Subsidiaries as of immediately prior to the Closing, in each
case, without duplication of the Company, on a consolidated basis, as of such
date, as determined in accordance with GAAP without giving effect to the
transactions contemplated by this Agreement.

“Notice of Disagreement” has the meaning set forth in Section 1.4(a).

“O Marks” has the meaning set forth in Section 8.2.

“O Travel Mark” has the meaning set forth in Section 8.2.

“Permitted Liens” means (i) Liens for Taxes or assessments and similar charges,
which either are (a) not delinquent or (b) being contested in good faith and by
appropriate proceedings, and adequate reserves (as determined in accordance with
GAAP, consistently applied) have been established on the Company’s books with
respect thereto, and (ii) with respect to Leased Property only, (a) taxes which
are a lien and not yet due and payable, (b) zoning, building and other land use
regulations imposed by governmental agencies having jurisdiction over the Leased
Property which are not violated by the current use and operation of the Leased
Property and (c) covenants, conditions, restrictions, easements and other
similar matters of record affecting title to the Leased Property which do not
materially impair (x) the value or marketability of the parcel of Leased
Property to which they pertain or (y) the occupancy or use of the Leased
Property by the Company and or the Company’s Subsidiaries for the purposes for
which it is currently used in connection with the business of the Company’s or
any of the Company’s Subsidiaries business.

6


--------------------------------------------------------------------------------


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Pledge Agreement” means the Pledge Agreement between the Buyer and the Seller
in substantially the form attached as Exhibit C hereto.

“Pre-Closing Taxes” means Taxes of the Company and the Company’s Subsidiaries or
for which the Company or the Company’s Subsidiaries may become liable with
respect to a Tax period ending on or before the Closing Date including, without
duplication, Taxes arising as a result of the 338(h)(10) Election and, in the
case of a Tax period that begins on or before the Closing Date and ends after
the Closing Date, the Taxes allocable to the portion of such period ending on
the Closing Date based on a deemed closing of the books in the case of income,
profits, sales, employment and other Taxes readily apportionable between periods
and, in the case of all other Taxes, in proportion to the number of days in the
Tax period that arose on and before the Closing Date.

“Prior Stock Purchase Agreement” has the meaning set forth in Section 5.1(f).

“Proceeding” has the meaning set forth in Section 7.6.

“Real Property” has the meaning set forth in Section 2.24(b).

“Restricted Business” has the meaning set forth in Section 6.3(a).

“Restricted Period” has the meaning set forth in Section 6.3(a).

“Schedules” has the meaning assigned to it in the preamble to Article II.

“Seller Expenses” means all fees, commissions, costs and expenses (including,
without limitation, fees, commissions, costs and expenses of legal counsel,
accountants, investment bankers, brokers or other representatives, advisors and
consultants and appraisal fees, costs and expenses and including, without
limitation any change in control payments, bonuses or other compensation and all
related payroll taxes in connection therewith incurred by the Company or any of
the Company’s Subsidiaries on its own behalf or on behalf of Seller or its
Affiliates in connection with, related to or arising from the negotiation,
execution and preparation of this Agreement, the performance of its obligations
and covenants hereunder and thereunder, and the consummation of the transactions
contemplated hereby.

“Seller” has the meaning set forth in the preamble.

“Seller Notes” means Junior Seller Note and the Senior Seller Note.

“Seller Indemnified Parties” has the meaning set forth in Section 7.2(b).

“Senior Seller Note” means the Seller Note in substantially the form attached as
Exhibit D hereto with an initial principal amount equal to the Senior Seller
Note Amount.

7


--------------------------------------------------------------------------------


“Senior Seller Note Amount” means $3,000,000.

“Shares” has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.

“Tax” or “Taxes” means all (i) United States federal, state or local or
non-United States taxes, assessments, charges, duties, levies or other similar
governmental charges of any nature, including all income, franchise, profits,
capital gains, capital stock, transfer, sales, use, occupation, property,
excise, severance, windfall profits, stamp, stamp duty reserve, license,
payroll, withholding, ad valorem, value added, alternative minimum,
environmental, customs, social security (or similar), unemployment, sick pay,
disability, registration and other taxes, assessments, charges, duties, fees,
levies or other similar governmental charges of any kind whatsoever, whether
disputed or not, together with all estimated taxes, deficiency assessments,
additions to tax, penalties and interest; (ii) any liability for the payment of
any amount of a type described in clause (i) arising as a result of being or
having been a member of any consolidated, combined, unitary or other group or
being or having been included or required to be included in any Tax Return
related thereto; and (iii) any liability for the payment of any amount of a type
described in clause (i) or clause (ii) as a result of any obligation to
indemnify or otherwise assume or succeed to the liability of any other Person.

“Tax Purchase Price” has the meaning set forth in Section 8.1(a)(iii).

“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules (including Schedule K-1) attached thereto and
including any amendment thereof.

“Treasury Regulation” means the United States Treasury Regulations promulgated
under the Code, and any reference to any particular Treasury Regulation section
shall be interpreted to include any final or temporary revision of or successor
to that section regardless of how numbered or classified.

“Unpaid Seller Expenses” means liabilities of the Company or of the Company’s
Subsidiaries for Seller Expenses to the extent not satisfied prior to the
Closing Date.


1.4. DETERMINATION OF FINAL PURCHASE PRICE.


(A)   WITHIN 120 DAYS FOLLOWING THE CLOSING DATE, BUYER SHALL PREPARE, OR CAUSE
THE COMPANY TO PREPARE, AND DELIVER TO SELLER A STATEMENT SETTING FORTH
(I) CLOSING NET WORKING CAPITAL, (II) CLOSING INDEBTEDNESS, (III) UNPAID SELLER
EXPENSES AND (IV) THE PURCHASE PRICE (THE

8


--------------------------------------------------------------------------------


“Adjustment Statement”).  During the 30 days immediately following Buyer’s
delivery of the Adjustment Statement, Seller and its advisors shall have full
reasonable access to the working papers and books and records relating to the
Adjustment Statement; provided, that any such access or furnishing of such
information shall be conducted at Seller’s expense, during normal business hours
under the reasonable supervision of the Company’s agents and in such a manner as
not to interfere in any material respect with the normal operations of the
Company; and provided, further, that Seller shall treat all such information as
confidential and waives any right to use such information for any purpose other
than in connection with the transactions contemplated by this Agreement and to
execute and deliver such customary waivers, limitations of liability and
indemnification and agreements as are requested by the Company to provide access
to such work papers and records.  The Adjustment Statement shall become final
and binding upon the parties on the 30th day following receipt thereof by Seller
unless Seller gives written notice of its disagreement (a “Notice of
Disagreement”) to Buyer prior to such date.  Any Notice of Disagreement shall
(x) specify in reasonable detail the nature and amount of any disagreement so
asserted (and an alternative amount for each such disputed item) and (y) shall
include a proposed calculation by Seller of the Closing Net Working Capital,
Closing Indebtedness, Unpaid Seller Expenses and Purchase Price.


(B)   IF A TIMELY NOTICE OF DISAGREEMENT IS RECEIVED BY BUYER, THEN THE
ADJUSTMENT STATEMENT SHALL BECOME FINAL AND BINDING UPON THE PARTIES ON THE
EARLIER OF (I) THE DATE BUYER AND SELLER RESOLVE IN WRITING ANY DIFFERENCES THEY
HAVE WITH RESPECT TO ANY MATTER SPECIFIED IN THE NOTICE OF DISAGREEMENT OR
(II) THE DATE ANY MATTERS PROPERLY IN DISPUTE ARE FINALLY RESOLVED IN WRITING BY
THE ACCOUNTING FIRM PURSUANT TO SECTION 1.4(D).  DURING THE THIRTY (30) DAYS
IMMEDIATELY FOLLOWING THE DELIVERY OF A NOTICE OF DISAGREEMENT, BUYER AND SELLER
SHALL CONSULT IN GOOD FAITH TO RESOLVE IN WRITING ANY DIFFERENCES WHICH THEY MAY
HAVE WITH RESPECT TO ANY MATTER SPECIFIED IN THE NOTICE OF DISAGREEMENT.  DURING
SUCH CONSULTATION PERIOD, BUYER SHALL HAVE FULL ACCESS TO THE WORKING PAPERS,
BOOKS AND RECORDS OF SELLER PREPARED IN CONNECTION WITH SELLER’S PREPARATION OF
THE NOTICE OF DISAGREEMENT; PROVIDED, THAT ANY SUCH ACCESS SHALL BE CONDUCTED AT
BUYER’S EXPENSE, DURING NORMAL BUSINESS HOURS UNDER THE REASONABLE SUPERVISION
OF SELLER’S AGENTS AND IN SUCH A MANNER AS NOT TO INTERFERE IN ANY MATERIAL
RESPECT WITH THE NORMAL OPERATIONS OF SELLER; AND PROVIDED, FURTHER, THAT BUYER
SHALL TREAT ALL SUCH INFORMATION AS CONFIDENTIAL AND WAIVES ANY RIGHT TO USE
SUCH INFORMATION FOR ANY PURPOSE OTHER THAN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND TO EXECUTE AND DELIVER TO SELLER’S
ACCOUNTANTS SUCH CUSTOMARY WAIVERS, LIMITATIONS OF LIABILITY AND INDEMNIFICATION
AND AGREEMENTS AS ARE REQUESTED BY SUCH PARTIES OR THEIR ADVISORS TO PROVIDE
ACCESS TO SUCH WORK PAPERS AND RECORDS.


(C)   AT THE END OF SUCH 30-DAY CONSULTATION PERIOD, IF BUYER AND SELLER HAVE
NOT RESOLVED THEIR DISPUTES, BUYER AND SELLER SHALL SUBMIT ANY AND ALL MATTERS
WHICH REMAIN IN DISPUTE TO AN INDEPENDENT AUDITING FIRM OF NATIONAL RECOGNITION
MUTUALLY SELECTED BY BUYER AND SELLER OR IF THEY FAIL TO AGREE ON SUCH A FIRM,
THEN TO KPMG, LLP (THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL WORK TO
RESOLVE SUCH DISPUTE PROMPTLY AND, IN ANY EVENT, WITHIN THIRTY (30) DAYS FROM
THE DATE THE DISPUTE IS SUBMITTED TO THE ACCOUNTING FIRM.  ANY ITEM NOT
SPECIFICALLY REFERRED TO THE ACCOUNTING FIRM FOR EVALUATION SHALL BE DEEMED
FINAL AND BINDING ON THE PARTIES.  THE ACCOUNTING FIRM SHALL FINALIZE THE
CLOSING NET WORKING CAPITAL, CLOSING INDEBTEDNESS, UNPAID SELLER EXPENSES AND
THE PURCHASE PRICE BY SELECTING WITH RESPECT TO EACH ITEM IN DISPUTE AN AMOUNT
BETWEEN OR EQUAL TO BUYER’S POSITION AS SET FORTH IN THE ADJUSTMENT

9


--------------------------------------------------------------------------------


Statement or Seller’s position as set forth in the Notice of Disagreement.  The
Accounting Firm shall act as an arbitrator to determine the Closing Net Working
Capital, Closing Indebtedness, Unpaid Seller Expenses and the Purchase Price,
based solely on presentations by Buyer and Seller (and not by independent
review).  The determination of the Closing Net Working Capital, Closing
Indebtedness, Unpaid Seller Expenses and the Purchase Price by the Accounting
Firm shall be binding on the parties.


(D)   IN THE EVENT BUYER AND SELLER SUBMIT ANY MATTERS TO THE ACCOUNTING FIRM
FOR RESOLUTION AS PROVIDED IN SECTION 1.4(C) ABOVE, BUYER AND SELLER WILL SHARE
RESPONSIBILITY FOR THE FEES AND EXPENSES OF THE ACCOUNTING FIRM AS FOLLOWS:

(I)            IF THE ACCOUNTING FIRM RESOLVES ALL OF THE REMAINING OBJECTIONS
IN FAVOR OF BUYER’S POSITION (THE PURCHASE PRICE SO DETERMINED IS REFERRED TO
HEREIN AS THE “LOW VALUE”), THEN SELLER WILL BE RESPONSIBLE FOR ALL OF THE FEES
AND EXPENSES OF THE ACCOUNTING FIRM;

(II)           IF THE ACCOUNTING FIRM RESOLVES ALL OF THE REMAINING OBJECTIONS
IN FAVOR OF SELLER’S POSITION (THE PURCHASE PRICE SO DETERMINED IS REFERRED TO
HEREIN AS THE “HIGH VALUE”), THEN THE COMPANY WILL BE RESPONSIBLE FOR ALL OF THE
FEES AND EXPENSES OF THE ACCOUNTING FIRM; AND

(III)          IF THE ACCOUNTING FIRM NEITHER RESOLVES ALL OF THE REMAINING
OBJECTIONS IN FAVOR OF BUYER’S POSITION NOR RESOLVES ALL OF THE REMAINING
OBJECTIONS IN FAVOR OF SELLER’S POSITION (THE PURCHASE PRICE SO DETERMINED IS
REFERRED TO HEREIN AS THE “ACTUAL VALUE”), THEN SELLER WILL BE RESPONSIBLE FOR
THAT FRACTION OF THE FEES AND EXPENSES OF THE ACCOUNTING FIRM EQUAL TO (X) THE
DIFFERENCE BETWEEN THE HIGH VALUE AND THE ACTUAL VALUE OVER (Y) THE DIFFERENCE
BETWEEN THE HIGH VALUE AND THE LOW VALUE, AND THE COMPANY WILL BE RESPONSIBLE
FOR THE REMAINDER OF THE FEES AND EXPENSES OF THE ACCOUNTING FIRM.


(E)   FOR PURPOSES OF THIS AGREEMENT, THE “ADJUSTMENT AMOUNT” SHALL EQUAL (I)
THE PURCHASE PRICE (AS FINALLY DETERMINED PURSUANT TO THIS SECTION 1.4) MINUS
(II) THE ESTIMATED PURCHASE PRICE.


(F)    IF THE ADJUSTMENT AMOUNT IS A POSITIVE AMOUNT, THE COMPANY WILL MAKE A
PAYMENT BY WIRE TRANSFER OR DELIVERY OF OTHER IMMEDIATELY AVAILABLE FUNDS IN THE
AMOUNT EQUAL TO SUCH POSITIVE AMOUNT TO SELLER WITHIN 10 DAYS OF THE FINAL
DETERMINATION OF THE PURCHASE PRICE PURSUANT TO THIS SECTION 1.4.  IF THE
ADJUSTMENT AMOUNT IS A NEGATIVE AMOUNT, SELLER WILL MAKE A PAYMENT BY WIRE
TRANSFER OR DELIVERY OF OTHER IMMEDIATELY AVAILABLE FUNDS IN THE AMOUNT OF SUCH
NEGATIVE AMOUNT TO BUYER WITHIN 10 DAYS OF THE FINAL DETERMINATION OF THE
PURCHASE PRICE PURSUANT TO THIS SECTION 1.4.

1.5. The Closing.


(A)   TIME AND PLACE OF CLOSING.  SUBJECT TO THE SATISFACTION OR WAIVER OF EACH
OF THE CONDITIONS SET FORTH HEREIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “CLOSING”) WILL TAKE PLACE AT
THE OFFICES OF KIRKLAND & ELLIS LLP, 153 EAST 53RD STREET, NEW YORK, NY 10022,
ON THE DATE HEREOF, OR SUCH OTHER DATE AS MAY BE AGREED UPON BY THE PARTIES. THE
DATE AND TIME OF THE CLOSING ARE REFERRED TO AS THE “CLOSING DATE”.

10


--------------------------------------------------------------------------------



(B)   DELIVERIES AND PROCEEDINGS AT THE CLOSING.  AT THE CLOSING, SUBJECT TO THE
SATISFACTION OR WAIVER OF EACH OF THE CONDITIONS SPECIFIED IN ARTICLE V BELOW:

(I)            DELIVERIES BY SELLER TO BUYER.  SELLER SHALL DELIVER TO BUYER
CERTIFICATE(S) REPRESENTING THE SHARES DULY ENDORSED IN BLANK OR ACCOMPANIED BY
STOCK POWERS OR OTHER PROPER INSTRUMENT OF ASSIGNMENT ENDORSED IN BLANK IN
PROPER FORM FOR TRANSFER.

(II)           DELIVERIES BY BUYER TO SELLER.  BUYER (OR ITS ASSIGNS) SHALL (A)
DELIVER THE SELLER NOTES AND THE PLEDGE AGREEMENT TO SELLER, AND (B) PAY THE
CASH AMOUNT TO SELLER, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO ONE OR
MORE ACCOUNTS AS DESIGNATED BY SELLER, SUCH ACCOUNT OR ACCOUNTS TO BE DESIGNATED
BY WRITTEN NOTICE TO BUYER NOT LESS THAN TWO BUSINESS DAYS PRIOR TO THE CLOSING
DATE.

(III)          OTHER DELIVERIES.  THE CLOSING CERTIFICATES, OPINION OF COUNSEL
AND OTHER DOCUMENTS AND AGREEMENTS REQUIRED TO BE DELIVERED PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE CLOSING SHALL BE DELIVERED.

Article II
Representations and Warranties of the Company and Seller

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, the Company and Seller, jointly and
severally, represent and warrant to Buyer as set forth in this Article II,
except as otherwise set forth in written disclosure schedules (the “Schedules”)
delivered to Buyer prior to the execution hereof, a copy of which is attached
hereto.  The Schedules are numbered to correspond to the various sections of
this Article II setting forth certain exceptions to the representations and
warranties contained in this Article II and certain other information called for
by this Agreement.  No disclosure of a particular matter made in any particular
Schedule shall be deemed made in any other Schedule unless expressly made
therein (by cross-reference or otherwise) or unless a reasonable person reading
the disclosure on one Schedule would clearly be expected to recognize that the
facts disclosed therein would constitute a responsive disclosure to such other
Schedule.  The disclosure of information in a Schedule hereto shall not be
construed as an admission that the matter so disclosed is material or is
required to be disclosed in response to the referenced representation or
warranty.

2.1. Organization and Corporate Power.  The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and is licensed or qualified to conduct its
business as it is presently being conducted and is in good standing in every
jurisdiction where the property owned, leased or operated by it or the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Each jurisdiction in which the Company is qualified to
do business is set forth on Schedule 2.1.  The Company possesses all requisite
corporate power and authority necessary to own and operate its properties, to
carry on its businesses as presently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated by this Agreement.  The
copies of the Company’s charter documents and bylaws which have been furnished
to Buyer reflect all amendments made thereto at any time prior to the date of
this Agreement and are true, complete

11


--------------------------------------------------------------------------------


and correct.  The minute books of the Company (containing the records of
meetings of the stockholders, the Company’s board of directors and any
committees of the Company’s board of directors) are true, complete and correct. 
The stock certificate books and the stock record books, if any, of the Company
are true, complete and correct.

2.2. Capitalization.  The authorized capital stock of the Company consists of
50,000 shares of Class A common stock, no par value, 21,577 shares of which are
issued and outstanding and are held beneficially and of record by Seller free
and clear of any Liens and 50,000 shares of Class B common stock, no par value,
of which none are issued and outstanding.  Upon delivery to Buyer at the Closing
of certificates representing the Shares, duly endorsed by Seller for transfer to
Buyer, and upon Seller’s receipt of payment therefore, valid title to the Shares
will pass to Buyer, free and clear of any Liens.  As of the Closing and
immediately thereafter, the Shares shall constitute all of the issued and
outstanding shares of the Company’s capital stock, will be duly authorized,
validly issued and non-assessable and will have been issued free and clear of
any preemptive or similar rights.  The Company has no outstanding (i) stock or
securities convertible or exchangeable for any shares of its capital stock or
containing any profit participation features, nor any rights or options to
subscribe for or to purchase its capital stock, or (ii) any stock appreciation
rights or phantom stock or similar plans or rights.  There are no
(i) outstanding obligations of the Company (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
warrants, options or other rights to acquire its capital stock, or (ii) voting
trusts, proxies or other agreements among the Company’s stockholders with
respect to the voting or transfer of the Company’s capital stock.

2.3. Subsidiaries; Investments.  Schedule 2.3 sets forth each of the Company’s
Subsidiaries and each jurisdiction in which such Subsidiaries are qualified to
do business.  Neither the Company nor any of the Company’s Subsidiaries owns or
holds the right to acquire any stock, membership interest, partnership interest,
joint venture interest or other equity ownership interest in any other Person. 
Each of the Company’s Subsidiaries is either wholly owned by the Company or a
Subsidiary of the Company as indicated in Schedule 2.3.  Each of the Company’s
Subsidiaries identified in Schedule 2.3 is qualified to conduct business and is
in good standing or is active, as the case may be, under the laws of each
jurisdiction wherein the nature of its business or its ownership of property
requires it to be so qualified, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect.

2.4. Authorization; No Breach.


(A)   THE COMPANY’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
ALL OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY
HAVE BEEN DULY AUTHORIZED BY THE COMPANY.  ASSUMING THAT BUYER HAS DULY
AUTHORIZED, EXECUTED AND DELIVERED THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
INSTRUMENTS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY, THIS AGREEMENT
CONSTITUTES A VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND ALL OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED
HEREBY TO WHICH THE COMPANY IS A PARTY, WHEN EXECUTED AND DELIVERED BY THE
COMPANY IN ACCORDANCE WITH THE TERMS HEREOF, SHALL EACH CONSTITUTE A VALID AND
BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (I) APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION, FRAUDULENT CONVEYANCE OR

12


--------------------------------------------------------------------------------


similar laws in effect which affect the enforcement of creditors’ rights
generally or (ii) general principles of equity, whether considered in a
proceeding at law or in equity.


(B)   EXCEPT AS SET FORTH ON SCHEDULE 2.4, THE EXECUTION AND DELIVERY BY THE
COMPANY OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED
HEREBY TO WHICH IT IS A PARTY, AND THE FULFILLMENT OF AND COMPLIANCE WITH THE
RESPECTIVE TERMS HEREOF AND THEREOF BY THE COMPANY DOES NOT AND SHALL NOT
(I) CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS
OF, (II) CONSTITUTE A DEFAULT UNDER (WHETHER WITH OR WITHOUT THE PASSAGE OF
TIME, THE GIVING OF NOTICE OR BOTH), (III) RESULT IN THE CREATION OF ANY LIEN
UPON THE COMPANY’S CAPITAL STOCK OR ASSETS, INCLUDING WITHOUT LIMITATION, THE
SHARES, PURSUANT TO, (IV) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE OR
ACCELERATE ANY OBLIGATION UNDER, (V) RESULT IN A VIOLATION OF, OR (VI) REQUIRE
ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION BY OR NOTICE OR
DECLARATION TO, OR FILING WITH, ANY THIRD PARTY OR ANY GOVERNMENT ENTITY
PURSUANT TO (A) THE ARTICLES OF INCORPORATION OR BYLAWS OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES,
(B) ANY LAW TO WHICH THE COMPANY IS SUBJECT, OR ANY ORDER, JUDGMENT OR DECREE OR
(C) ANY AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS SUBJECT, EXCEPT IN THE
CASE OF SUBCLAUSE (B) AND (C) ABOVE, FOR ANY CONFLICT, BREACH, DEFAULT,
CREATION, MODIFICATION, TERMINATION, ACCELERATION, VIOLATION OR REQUIREMENT THAT
WOULD NOT BE MATERIAL IN ANY RESPECT.

2.5. Governmental Authorization.  The execution, delivery and performance by the
Company and Seller of this Agreement and the consummation by Company and Seller
of the transactions contemplated hereby require no consent, waiver, agreement,
approval, permit or authorization of, or declaration, filing, notice or
registration to or with, any Government Entity other than (a)  compliance with
any applicable requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder or (b) state securities or
“blue sky” laws.

2.6. Financial Statements.  Attached hereto as Schedule 2.6 are (a) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Company and Company’s Subsidiaries for each of the fiscal years ended
December 31, 2006 and for the period starting July 1, 2005 and ending December
31, 2005, and (b) an unaudited consolidated balance sheet and related statements
of income and cash flow for the Company and Company’s Subsidiaries for the three
month  period ended as of March 31, 2007 (collectively, the “Financial
Statements”).  The Financial Statements (including, if applicable, the notes
thereto, if any) have been prepared from, and are in accordance with, the books
and records of the Company (which are correct and complete in all material
respects), and fairly present the financial condition as of the dates thereof,
operating results and cash flows for the periods of the Company then ended. 
None of the Financial Statements have been prepared in accordance with GAAP. 
However, each of the Financial Statements have been prepared in a method
consistently applied throughout the periods covered thereby in accordance with
past custom and practice of the Company (subject to normally-recurring
adjustments).

2.7. Absence of Undisclosed Liabilities.  Except as set forth on Schedule 2.7,
neither the Company nor any of the Company’s Subsidiaries have any material
obligation or Liability, other than (i) Liabilities set forth on the liabilities
side of the Balance Sheet (rather than any notes thereto), or (ii) Liabilities
and obligations which have arisen after the date of the Balance Sheet

13


--------------------------------------------------------------------------------


in the ordinary course of business (none of which is a Liability resulting from
breach of contract, breach of warranty, tort, infringement, claim, lawsuit,
violation of law or environmental Liability or clean-up obligation and none of
which is material either individually or in the aggregate).

2.8. Accounts Receivable; Inventory.  All notes and accounts receivable
reflected on the Balance Sheet are valid notes and accounts receivables (subject
only to ordinary set-offs and counterclaims, in the ordinary course, such as
credit card charge-backs, but none of which either individual or the aggregate
will result in a Material Adverse Effect) have been prepared from, and are in
accordance with, the books and records of the Company and arose solely out of
bona fide sales and delivery of goods and performance of services.

2.9. Product Warranty.  All products sold or delivered by the Company or any of
the Company’s Subsidiaries have been in conformity in all material respects with
all applicable contractual commitments and all express and implied warranties,
and neither the Company nor any of the Company’s Subsidiaries has any Liability
(and has not received written notice of any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against it giving rise to any
such Liability) for replacement thereof or other damages in connection
therewith, other than replacements or damages in the ordinary course of business
consistent with past custom and practice.  No products sold or delivered by the
Company or any of the Company’s Subsidiaries and no services rendered by the
Company or any of the Company’s Subsidiaries are subject to any guarantee,
warranty or other indemnity beyond the applicable industry standard terms and
conditions of such sale or service.

2.10. Absence of Certain Developments.  Since March 31, 2006, there has occurred
no fact, event or circumstance which has had or would reasonably be expected to
have a Material Adverse Effect.  Except as expressly contemplated by this
Agreement and as set forth on Schedule 2.10, since March 31, 2006, the Company
and the Company’s Subsidiaries have conducted business only in the ordinary
course consistent with past custom and practice, and the Company nor the
Company’s Subsidiaries have:


(A)   AUTHORIZED FOR ISSUANCE, ISSUED, SOLD, DELIVERED, OR GRANTED ANY NOTES,
BONDS OR OTHER DEBT SECURITIES OR ANY CAPITAL STOCK OR OTHER EQUITY SECURITIES
OR ANY SECURITIES OR RIGHTS CONVERTIBLE, EXCHANGEABLE OR EXERCISABLE INTO ANY
CAPITAL STOCK OR OTHER EQUITY SECURITIES;


(B)   INCURRED ANY INDEBTEDNESS NOT DISCLOSED IN THE FINANCIAL STATEMENTS, OTHER
THAN INDEBTEDNESS IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING $50,000;


(C)   DISCHARGED OR SATISFIED ANY LIEN OR PAID ANY MATERIAL OBLIGATION OR
LIABILITY, OTHER THAN CURRENT LIABILITIES PAID IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST CUSTOM AND PRACTICE;


(D)   DECLARED, SET ASIDE OR MADE ANY PAYMENT OR DISTRIBUTION OF CASH OR OTHER
PROPERTY WITH RESPECT TO ITS CAPITAL STOCK OR OTHER EQUITY SECURITIES OR
PURCHASED, REDEEMED OR OTHERWISE ACQUIRED ANY SHARES OF ITS CAPITAL STOCK OR
OTHER EQUITY SECURITIES (INCLUDING ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO
ACQUIRE ITS CAPITAL STOCK OR OTHER EQUITY SECURITIES);


(E)   MORTGAGED OR PLEDGED ANY OF ITS PROPERTIES OR ASSETS OR SUBJECTED THEM TO
ANY LIEN, EXCEPT PERMITTED LIENS;

14


--------------------------------------------------------------------------------



(F)    SOLD, ASSIGNED, TRANSFERRED, LEASED, LICENSED OR PERMITTED THE LOSS,
LAPSE OR ABANDONMENT OF, OR FAILED TO TAKE STEPS TO MAINTAIN, ENFORCE AND
PROTECT ANY OF ITS ASSETS (INCLUDING ANY COMPANY INTELLECTUAL PROPERTY RIGHTS),
EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST CUSTOM AND
PRACTICE, PROVIDED THAT NO SUCH REPRESENTATION IS MADE WITH RESPECT TO THE “O
TRAVEL” MARK;


(G)   MADE OR GRANTED ANY BONUS OR ANY WAGE OR SALARY INCREASE TO ANY EMPLOYEE
OR GROUP OF EMPLOYEES (OTHER THAN BONUSES AND WAGE INCREASES IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST CUSTOM AND PRACTICE) OR MADE OR GRANTED
ANY INCREASE IN ANY EMPLOYEE BENEFIT PLAN OR ARRANGEMENT, OR AMENDED OR
TERMINATED ANY EXISTING EMPLOYEE BENEFIT PLAN OR ARRANGEMENT OR ADOPTED ANY NEW
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT, OR ENTERED INTO, MODIFIED OR TERMINATED
ANY COLLECTIVE BARGAINING AGREEMENT OR RELATIONSHIP;


(H)   MADE CAPITAL EXPENDITURES OR COMMITMENTS THEREFORE IN EXCESS OF $50,000
INDIVIDUALLY, OR $100,000 IN THE AGGREGATE;


(I)    MADE ANY LOANS OR ADVANCES (OTHER THAN FOR ORDINARY COURSE BUSINESS
TRAVEL AND OTHER ORDINARY COURSE BUSINESS EXPENSES) TO, GUARANTEES FOR THE
BENEFIT OF, OR ANY INVESTMENTS IN, ANY PERSONS OR FORMED ANY SUBSIDIARY;


(J)    SUFFERED ANY DAMAGE, DESTRUCTION OR CASUALTY LOSS EXCEEDING $10,000 IN
THE AGGREGATE, WHETHER OR NOT COVERED BY INSURANCE, OR EXPERIENCED ANY MATERIAL
CHANGES IN THE AMOUNT AND SCOPE OF INSURANCE COVERAGE;


(K)   MADE ANY CHANGE IN ITS CASH MANAGEMENT PRACTICES OR IN ANY METHOD OF
ACCOUNTING OR ACCOUNTING POLICIES, OR MADE ANY WRITE-DOWN IN THE VALUE OF ITS
INVENTORY THAT IS MATERIAL OR OUT OF THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST CUSTOM AND PRACTICE;


(L)    OTHER THAN COMPENSATION, EMPLOYEE BENEFITS, EMPLOYEE BONUSES AND RENT
PAID IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST CUSTOM AND
PRACTICE, DIRECTLY OR INDIRECTLY ENGAGED IN ANY TRANSACTION OR ENTERED INTO,
AMENDED OR TERMINATED, ANY ARRANGEMENT WITH ANY OF ITS OFFICERS, DIRECTORS,
SHAREHOLDERS OR OTHER AFFILIATES;


(M)  AMENDED ITS CHARTER, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS;


(N)   TAKEN ANY ACTION OR OMITTED TO TAKE ANY ACTION WHICH ACT OR OMISSION WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(O)   BEEN INVOLVED IN ANY LABOR DISPUTE, OTHER THAN ROUTINE NON-MATERIAL
GRIEVANCES, OR ANY ACTIVITY OR PROCEEDING BY A LABOR UNION OR REPRESENTATIVE
THEREOF TO ORGANIZE ANY OF ITS EMPLOYEES, OR ANY LOCKOUTS, STRIKES, SLOWDOWNS,
WORK STOPPAGES OR THREATS THEREOF BY OR WITH RESPECT TO SUCH EMPLOYEES;


(P)   ENTERED INTO ANY NEW LINE OF BUSINESS, OR INCURRED OR COMMITTED TO INCUR
ANY CAPITAL EXPENDITURES, OBLIGATIONS OR LIABILITIES IN CONNECTION THEREWITH;

15


--------------------------------------------------------------------------------



(Q)   ENTERED INTO ANY ACQUISITION AGREEMENT OR AGREEMENT TO ACQUIRE BY MERGER,
CONSOLIDATION OR OTHERWISE, OR AGREEMENT TO ACQUIRE A SUBSTANTIAL PORTION OF THE
ASSETS OF, OR IN ANY OTHER MANNER, ANY BUSINESS OF ANY OTHER PERSON;


(R)    CANCELLED OR WAIVED (I) ANY RIGHT MATERIAL TO THE OPERATION OF ITS
BUSINESS OR (II) ANY DEBTS OR CLAIMS AGAINST ANY OF ITS AFFILIATES;


(S)   ACCELERATED, TERMINATED, MODIFIED OR CANCELLED ANY AGREEMENT, CONTRACT,
LEASE OR LICENSE INVOLVING MORE THAN $50,000;


(T)    DELAYED, POSTPONED OR CANCELED THE PAYMENT OF ACCOUNTS PAYABLE OR ANY
OTHER LIABILITY;


(U)   AGREED, WHETHER ORALLY OR IN WRITING, TO DO ANY OF THE FOREGOING.

2.11         Assets.  The Company has good and valid title to, or a valid
leasehold interest in, the properties and assets, tangible or intangible, shown
on the Balance Sheet or acquired thereafter, free and clear of all Liens, except
for (a) properties and assets disposed of in the ordinary course of business
since December 31, 2006 and (b) Permitted Liens.  The Company owns or possesses
all right, title or interest in, has a valid leasehold interest in, or has a
valid license to use, all of the assets, properties and rights, whether tangible
or intangible, necessary for the conduct of its business and the business of any
of the Company’s Subsidiaries as presently conducted and as proposed to be
conducted.


2.12.        TAX MATTERS


(A)   EXCEPT AS SET FORTH ON SCHEDULE 2.12:

(I)            THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES HAS FILED ALL
TAX RETURNS WHICH IT IS REQUIRED TO FILE UNDER APPLICABLE LAWS AND REGULATIONS,
AND ALL SUCH TAX RETURNS ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS
AND HAVE BEEN PREPARED IN COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS;

(II)           THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES HAS PAID ALL
TAXES DUE AND OWING BY IT (WHETHER OR NOT SUCH TAXES ARE SHOWN OR REQUIRED TO BE
SHOWN ON A TAX RETURN) AND HAS WITHHELD AND PAID OVER TO THE APPROPRIATE TAXING
AUTHORITY ALL TAXES WHICH IT IS REQUIRED TO WITHHOLD FROM AMOUNTS PAID OR OWING
TO ANY EMPLOYEE, SHAREHOLDER, CREDITOR OR OTHER THIRD PARTY;

(III)          NEITHER THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, NOR ANY
AFFILIATED GROUP OF WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A
MEMBER, HAS WAIVED ANY STATUTE OF LIMITATIONS WITH RESPECT TO ANY TAXES OR
AGREED TO ANY EXTENSION OF TIME FOR FILING ANY TAX RETURN WHICH HAS NOT BEEN
FILED AND NEITHER THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, NOR ANY
AFFILIATED GROUP OF WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A
MEMBER, HAS CONSENTED TO EXTEND TO A DATE LATER THAN THE DATE HEREOF THE PERIOD
IN WHICH ANY TAX MAY BE ASSESSED OR COLLECTED BY ANY TAX AUTHORITY;

16


--------------------------------------------------------------------------------


(IV)          THE UNPAID TAXES OF THE COMPANY AND THE COMPANY’S SUBSIDIARIES
(A) DID NOT, AS OF THE DATE OF THE BALANCE SHEET, EXCEED THE RESERVE FOR TAX
LIABILITY (RATHER THAN ANY RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT
TIMING DIFFERENCES BETWEEN BOOK AND TAX INCOME) SET FORTH ON THE FACE OF THE
BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AND (B) DO NOT EXCEED THAT
RESERVE AS ADJUSTED FOR THE PASSAGE OF TIME THROUGH THE CLOSING DATE IN
ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF THE COMPANY IN FILING ITS TAX
RETURNS;

(V)           NO FOREIGN, FEDERAL, STATE OR LOCAL TAX AUDITS OR ASSESSMENTS OR
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS ARE PENDING OR BEING CONDUCTED WITH
RESPECT TO THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, OR ANY AFFILIATED
GROUP OF WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A MEMBER;

(VI)          THERE ARE NO UNRESOLVED QUESTIONS OR CLAIMS CONCERNING THE TAX
LIABILITY  OF THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, OR ANY AFFILIATED
GROUP OF WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A MEMBER;
THERE ARE NO LIENS ON ANY OF THE ASSETS OF THE COMPANY, OF ANY OF THE COMPANY’S
SUBSIDIARIES, OR OF ANY AFFILIATED GROUP OF WHICH THE COMPANY OR ANY OF THE
COMPANY’S SUBSIDIARIES IS A MEMBER, THAT AROSE IN CONNECTION WITH ANY FAILURE
(OR ALLEGED FAILURE) TO PAY ANY TAX;

(VII)         NO CLAIM HAS EVER BEEN MADE BY A TAXING AUTHORITY IN A
JURISDICTION WHERE THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES DO NOT FILE
TAX RETURNS THAT THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS OR MAY BE
SUBJECT TO TAXES ASSESSED BY SUCH JURISDICTION;

(VIII)        NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES IS OR
HAS BEEN A MEMBER OF AN AFFILIATED GROUP OR FILED OR BEEN INCLUDED IN A
COMBINED, CONSOLIDATED OR UNITARY INCOME TAX RETURN OTHER THAN THE AFFILIATED
GROUP OF WHICH SELLER IS THE PARENT;

(IX)           NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES IS A
PARTY TO OR BOUND BY ANY TAX ALLOCATION OR TAX SHARING AGREEMENT;

(X)            EXCEPT AS MAY BE CAUSED BY THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR AS DISCLOSED IN THE FINANCIAL STATEMENTS, NEITHER THE
COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES SHALL BE REQUIRED (I) AS A RESULT
OF A CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO
THE CLOSING DATE, TO INCLUDE ANY ADJUSTMENT IN TAXABLE INCOME FOR ANY TAXABLE
PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE, (II) AS A RESULT OF
ANY “CLOSING AGREEMENT,” AS DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY
CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW), TO INCLUDE
ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR
ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE, (III) AS
A RESULT OF ANY SALE REPORTED ON THE INSTALLMENT METHOD WHERE SUCH SALE OCCURRED
ON OR PRIOR TO THE CLOSING DATE, TO INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE
ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION
THEREOF) ENDING AFTER THE CLOSING DATE, OR (IV) AS A RESULT OF ANY PREPAID
AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE (OTHER THAN AMOUNTS PREPAID IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST CUSTOM AND PRACTICE), TO
INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE
INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING
DATE;

17


--------------------------------------------------------------------------------


(XI)           NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS
REQUESTED OR RECEIVED A RULING FROM ANY TAXING AUTHORITY OR SIGNED ANY BINDING
AGREEMENT WITH ANY TAXING AUTHORITY THAT CAN REASONABLY BE ANTICIPATED TO
INCREASE THE AMOUNT OF TAX IMPOSED ON THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES AFTER THE CLOSING DATE; AND


(B)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES,

(I)            HAS BEEN A UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN
THE MEANING OF SECTION 897(C)(2) OF THE CODE DURING THE APPLICABLE PERIOD
SPECIFIED IN SECTION 897(C)(1)(A)(II) OF THE CODE;

(II)           IS LIABLE FOR THE TAXES OF ANOTHER PERSON (A) UNDER TREASURY
REGULATION § 1.1502-6 (OR COMPARABLE PROVISIONS OF STATE, LOCAL OR FOREIGN LAW),
(B) AS A TRANSFEREE OR SUCCESSOR, OR (C) BY CONTRACT OR INDEMNITY OR SIMILAR
ARRANGEMENT;

(III)          HAS MADE ANY PAYMENTS, IS OBLIGATED TO MAKE ANY PAYMENTS, OR IS A
PARTY TO ANY AGREEMENT THAT UNDER CERTAIN CIRCUMSTANCES COULD OBLIGATE IT TO
MAKE ANY PAYMENTS THAT WILL NOT BE DEDUCTIBLE UNDER SECTION 280G OF THE CODE;


(C)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS DISTRIBUTED
THE STOCK OF ANOTHER PERSON, OR IT HAD ITS STOCK DISTRIBUTED BY ANOTHER PERSON,
IN A TRANSACTION THAT WAS PURPORTED OR INTENDED TO BE GOVERNED IN WHOLE OR IN
PART BY SECTIONS 355 OR 361 OF THE CODE.


(D)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS ENGAGED IN
ANY LISTED OR REPORTABLE TRANSACTION WITHIN THE MEANING OF SECTIONS 6011 AND
6012 OF THE CODE.


2.13.        CONTRACTS AND COMMITMENTS.


(A)   EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR AS SET FORTH ON
SCHEDULE 2.13, NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES IS A
PARTY TO OR BOUND BY (WHETHER WRITTEN OR ORAL) ANY:

(I)            PENSION, PROFIT SHARING, STOCK OPTION, EMPLOYEE STOCK PURCHASE OR
OTHER PLAN OR ARRANGEMENT PROVIDING FOR DEFERRED OR OTHER COMPENSATION TO
EMPLOYEES;

(II)           COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER CONTRACT WITH ANY
LABOR UNION, OR SEVERANCE AGREEMENTS, PROGRAMS, POLICIES OR ARRANGEMENTS;

(III)          MANAGEMENT AGREEMENT OR CONTRACT FOR THE EMPLOYMENT OF ANY
OFFICER, INDIVIDUAL EMPLOYEE OR OTHER PERSON ON A FULL-TIME, PART-TIME,
CONSULTING OR OTHER BASIS (I) PROVIDING ANNUAL CASH OR OTHER COMPENSATION IN
EXCESS OF $50,000, (II) PROVIDING FOR THE PAYMENT OF ANY CASH OR OTHER
COMPENSATION OR BENEFITS UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR (III) OTHERWISE RESTRICTING ITS ABILITY TO TERMINATE THE EMPLOYMENT OF
ANY EMPLOYEE AT ANY TIME FOR ANY LAWFUL REASON OR FOR NO REASON WITHOUT PENALTY
OR LIABILITY;

(IV)          CONTRACT OR AGREEMENT INVOLVING ANY GOVERNMENT ENTITY;

18


--------------------------------------------------------------------------------


(V)           AGREEMENT OR INDENTURE RELATING TO BORROWED MONEY OR OTHER
INDEBTEDNESS OR THE MORTGAGING, PLEDGING OR OTHERWISE PLACING A LIEN ON ANY
MATERIAL ASSET OR MATERIAL GROUP OF ASSETS OF THE COMPANY OR ANY LETTER OF
CREDIT ARRANGEMENTS, OR ANY GUARANTEE THEREFORE;

(VI)          LEASE OR AGREEMENT UNDER WHICH THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES IS (X) LESSEE OF OR HOLDS OR OPERATES ANY PERSONAL PROPERTY, OWNED
BY ANY OTHER PARTY, EXCEPT FOR ANY LEASE OF PERSONAL PROPERTY UNDER WHICH THE
AGGREGATE ANNUAL RENTAL PAYMENTS DO NOT EXCEED $25,000 OR (Y) LESSOR OF OR
PERMITS ANY THIRD PARTY TO HOLD OR OPERATE ANY PROPERTY OWNED OR CONTROLLED BY
THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES;

(VII)         CONTRACT OR GROUP OF RELATED CONTRACTS WITH THE SAME PARTY OR
GROUP OF AFFILIATED PARTIES CONTINUING OVER A PERIOD OF MORE THAN SIX MONTHS
FROM THE DATE OR DATES THEREOF, NOT TERMINABLE BY THE COMPANY OR ANY OF THE
COMPANY’S SUBSIDIARIES, AS APPLICABLE, UPON 30 DAYS’ OR LESS NOTICE WITHOUT
PENALTY OR INVOLVING MORE THAN $50,000;

(VIII)        AGREEMENTS RELATING TO THE OWNERSHIP OF, INVESTMENTS IN OR LOANS
AND ADVANCES TO ANY PERSON, INCLUDING INVESTMENTS IN JOINT VENTURES AND MINORITY
EQUITY INVESTMENTS;

(IX)           LICENSE, ROYALTY, INDEMNIFICATION OR OTHER AGREEMENT WITH RESPECT
TO ANY (INTELLECTUAL PROPERTY RIGHTS OTHER THAN MASS-MARKETED SOFTWARE WITH A
REPLACEMENT COST AND/OR ANNUAL LICENSE FEE OF LESS THAN $25,000);

(X)            AGENT, SALES REPRESENTATIVE, SALES OR DISTRIBUTION AGREEMENT;

(XI)           POWER OF ATTORNEY OR OTHER SIMILAR AGREEMENT OR GRANT OF AGENCY;

(XII)          CONTRACT OR AGREEMENT PROHIBITING IT FROM FREELY ENGAGING IN ANY
BUSINESS OR COMPETING ANYWHERE IN THE WORLD, INCLUDING, WITHOUT LIMITATION, ANY
NONDISCLOSURE OR CONFIDENTIALITY AGREEMENTS;

(XIII)         AGREEMENT UNDER WHICH IT HAS GRANTED ANY PERSON ANY REGISTRATION
RIGHTS;

(XIV)        AGREEMENT UNDER WHICH THE CONSEQUENCES OF A DEFAULT OR TERMINATION
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

(XV)         AGREEMENT WHICH IS MATERIAL TO ITS OPERATIONS AND BUSINESS OR
INVOLVES A CONSIDERATION IN EXCESS OF $50,000 ANNUALLY, WHETHER OR NOT IN THE
ORDINARY COURSE OF BUSINESS.


(B)   ALL OF THE CONTRACTS, AGREEMENTS AND INSTRUMENTS SET FORTH OR REQUIRED TO
BE SET FORTH ON SCHEDULE 2.13 (COLLECTIVELY, THE “MATERIAL CONTRACTS”) ARE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS EXCEPT
AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY,
INSOLVENCY, MORATORIUM, REORGANIZATION, FRAUDULENT CONVEYANCE OR SIMILAR LAWS IN
EFFECT WHICH AFFECT THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY

19


--------------------------------------------------------------------------------



OR (B) GENERAL PRINCIPLES OF EQUITY, WHETHER CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY.  EACH OF THE MATERIAL CONTRACTS SHALL BE IN FULL FORCE AND EFFECT
WITHOUT PENALTY IN ACCORDANCE WITH ITS TERMS UPON CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  NEITHER THE COMPANY NOR ANY OF THE COMPANY’S
SUBSIDIARIES IS IN DEFAULT UNDER OR IN BREACH OF, OR IN RECEIPT OF ANY CLAIM OF
DEFAULT OR BREACH UNDER, ANY MATERIAL CONTRACT.  NO EVENT HAS OCCURRED WHICH
WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD RESULT IN A
DEFAULT OR BREACH BY THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES UNDER ANY
MATERIAL CONTRACT; AND NONE OF THE COMPANY NOR SELLER HAS ANY KNOWLEDGE OF ANY
EXISTING OR THREATENED BREACH OR CANCELLATION BY THE OTHER PARTIES TO ANY
MATERIAL CONTRACT TO WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A
PARTY.  EACH MATERIAL CONTRACT WILL CONTINUE TO BE IN FULL FORCE AND EFFECT ON
IDENTICAL TERMS FOLLOWING THE CLOSING.


(C)   BUYER HAS BEEN SUPPLIED WITH A TRUE, COMPLETE AND CORRECT COPY OF EACH
WRITTEN MATERIAL CONTRACT, TOGETHER WITH ALL AMENDMENTS, WAIVERS OR OTHER
CHANGES THERETO (ALL OF WHICH AMENDMENTS, WAIVERS OR OTHER CHANGES THERETO ARE
DESCRIBED ON SCHEDULE 2.13), AND TRUE AND ACCURATE DESCRIPTION OF THE TERMS AND
CONDITIONS OF EACH ORAL MATERIAL CONTRACT.


2.14.        INTELLECTUAL PROPERTY RIGHTS.


(A)   SCHEDULE 2.14(A) CONTAINS A TRUE, COMPLETE AND CORRECT LIST OF ALL
(I) PATENTED AND REGISTERED INTELLECTUAL PROPERTY RIGHTS (INCLUDING INTERNET
DOMAIN NAMES) OWNED, USED OR HELD FOR USE BY THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES,  (II) PENDING PATENT APPLICATIONS AND APPLICATIONS FOR
REGISTRATION OF OTHER INTELLECTUAL PROPERTY RIGHTS  OWNED BY OR FILED BY OR ON
BEHALF OF THE COMPANY AND/OR ANY OF THE COMPANY’S SUBSIDIARIES, (III)  COMPUTER
SOFTWARE OWNED OR USED BY THE COMPANY AND/OR ANY OF THE COMPANY’S SUBSIDIARIES
(OTHER THAN MASS-MARKETED SOFTWARE WITH A REPLACEMENT COST AND/OR ANNUAL LICENSE
FEE OF LESS THAN $25,000), (IV) TRADE OR CORPORATE NAMES USED BY THE COMPANY
AND/OR ANY OF THE COMPANY’S SUBSIDIARIES, (V) MATERIAL UNREGISTERED MARKS OWNED
OR USED BY THE COMPANY AND/OR ANY OF THE COMPANY’S SUBSIDIARIES, INDICATING THE
OWNER OF SUCH ITEM ALONG WITH THE EXPIRATION AND RENEWAL DATES FOR EACH OF THE
FOREGOING, IF APPLICABLE.


(B)   EXCEPT AS SET FORTH ON SCHEDULE 2.14(B), THE COMPANY AND/OR THE COMPANY’S
SUBSIDIARIES OWN ALL RIGHT, TITLE AND INTEREST IN AND TO, OR HAS THE RIGHT TO
USE PURSUANT TO A VALID, ENFORCEABLE AND WRITTEN LICENSE SET FORTH ON SCHEDULE
2.13, FREE AND CLEAR OF ALL LIENS, ALL OF THE COMPANY INTELLECTUAL PROPERTY
RIGHTS NECESSARY FOR OR USED IN THE OPERATION OF THE BUSINESS OF THE COMPANY AND
THE COMPANY’S SUBSIDIARIES.  THE COMPANY INTELLECTUAL PROPERTY RIGHTS ARE VALID,
ENFORCEABLE AND SUBSISTING, AND NONE OF THE COMPANY INTELLECTUAL PROPERTY RIGHTS
HAVE BEEN MISUSED.  NO LOSS, OTHER THAN BY EXPIRATION OF PATENTS AT THE END OF
THEIR RESPECTIVE STATUTORY TERMS, OF ANY OF THE COMPANY INTELLECTUAL PROPERTY
RIGHTS IS THREATENED OR PENDING.


(C)   EXCEPT AS SET FORTH ON SCHEDULE 2.14(C), THERE ARE NO CLAIMS (INCLUDING
OFFICE ACTIONS OR OPPOSITIONS OR CANCELLATION ACTIONS) AGAINST THE COMPANY
AND/OR ANY OF THE COMPANY’S SUBSIDIARIES THAT WERE EITHER MADE SINCE JULY 1,
2005, OR ARE PRESENTLY PENDING ASSERTING THE INVALIDITY, MISUSE OR
UNENFORCEABILITY OF ANY OF THE COMPANY INTELLECTUAL PROPERTY RIGHTS OR
CHALLENGING OWNERSHIP OR USE THEREOF AND TO THE KNOWLEDGE OF SELLER, THERE IS NO
REASONABLE BASIS FOR THE SAME.  NEITHER THE COMPANY NOR ANY OF THE COMPANY’S
SUBSIDIARIES HAS INFRINGED, MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH, AND
THE OPERATION OF THE BUSINESS OF THE COMPANY

20


--------------------------------------------------------------------------------


as currently conducted will not infringe, misappropriate or otherwise conflict
with, any Intellectual Property Rights of other Persons and neither the Company
nor any of the Company’s Subsidiaries has received any notices regarding any of
the foregoing (including any demands or offers to license any Intellectual
Property Rights from any other Person).  To the Knowledge of Seller, no third
party has infringed, misappropriated or otherwise conflicted with any of the
Company Intellectual Property Rights.


(D)   THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL NOT IMPAIR THE
RIGHT, TITLE OR INTEREST OF THE COMPANY IN AND TO THE COMPANY INTELLECTUAL
PROPERTY RIGHTS, AND THE COMPANY SYSTEMS, AND ALL OF THE COMPANY INTELLECTUAL
PROPERTY RIGHTS SHALL BE OWNED OR AVAILABLE FOR USE BY THE COMPANY IMMEDIATELY
AFTER THE CLOSING ON TERMS AND CONDITIONS IDENTICAL TO THOSE UNDER WHICH THE
COMPANY OWNED OR USED THE COMPANY INTELLECTUAL PROPERTY RIGHTS AND THE COMPANY
SYSTEMS IMMEDIATELY PRIOR TO THE CLOSING.  THE COMPANY INTELLECTUAL RIGHTS AND
THE COMPANY SYSTEMS ARE NOT SUBJECT TO ANY OUTSTANDING CONSENT, SETTLEMENT,
DECREE, ORDER, INJUNCTIONS, JUDGMENT OR RULING RESTRICTING THE USE THEREOF.


(E)   THE COMPUTER SOFTWARE, FIRMWARE, HARDWARE, NETWORKS, INTERFACES, AND
RELATED SYSTEMS (COLLECTIVELY, THE “COMPANY SYSTEMS”) THAT ARE OWNED, USED OR
RELIED ON BY THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IN THE CONDUCT OF
ITS BUSINESS ARE SUFFICIENT FOR THE IMMEDIATE AND ANTICIPATED FUTURE NEEDS OF
SUCH BUSINESS, INCLUDING AS TO CAPACITY AND ABILITY TO PROCESS PEAK VOLUMES IN A
TIMELY MANNER.  IN THE PAST TWELVE (12) MONTHS, THERE HAVE BEEN NO BUGS IN, OR
FAILURES, BREAKDOWNS, OR CONTINUED SUBSTANDARD PERFORMANCE OF ANY COMPANY
SYSTEMS WHICH HAS CAUSED ANY SUBSTANTIAL DISRUPTION, INTERRUPTION, FAILURE,
BREAKDOWN OR OUTAGE  IN OR TO THE USE OF SUCH COMPUTER SYSTEMS BY THE COMPANY OR
ANY OF THE COMPANY’S SUBSIDIARIES.  EXCEPT AS SET FORTH IN SCHEDULE 2.14(E), ALL
COMPUTER SYSTEMS, OTHER THAN SOFTWARE, USED IN THE BUSINESS OF THE COMPANY ARE
OWNED AND OPERATED BY AND ARE UNDER THE CONTROL OF THE COMPANY OR THE COMPANY’S
SUBSIDIARIES AND ARE NOT WHOLLY OR PARTLY DEPENDENT ON ANY FACILITIES WHICH ARE
NOT UNDER THE OWNERSHIP, OPERATION OR CONTROL OF THE COMPANY.


(F)    THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES TAKES ALL NECESSARY OR
COMMERCIALLY REASONABLE MEASURES AND FOLLOWS PRACTICES COMMON IN THE INDUSTRY TO
PROTECT, MAINTAIN AND ENFORCE THE COMPANY INTELLECTUAL PROPERTY RIGHTS,
INCLUDING (I) THE SECRECY, CONFIDENTIALITY AND VALUE OF ITS TRADE SECRETS AND
OTHER CONFIDENTIAL INFORMATION, AND (II) REQUIRING EACH CURRENT AND FORMER
EMPLOYEE AND INDEPENDENT CONTRACTOR OF THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES TO ENTER INTO AGREEMENTS PURSUANT TO WHICH HE OR SHE AGREES TO
PROTECT THE CONFIDENTIAL INFORMATION AND TRADE SECRETS OF THE COMPANY AND THE
COMPANY’S SUBSIDIARIES AND ASSIGN TO THE COMPANY OR ONE OF THE COMPANY’S
SUBSIDIARIES ALL INTELLECTUAL PROPERTY RIGHTS CREATED IN THE COURSE OF HIS OR
HER ENGAGEMENT WITH THE COMPANY OR THE COMPANY’S SUBSIDIARIES.


(G)   THE SOFTWARE INCLUDED IN THE COMPANY INTELLECTUAL PROPERTY RIGHTS (THE
“COMPANY SOFTWARE”) IS NOT SUBJECT TO ANY “COPYLEFT” OR OTHER OBLIGATION OR
CONDITION (INCLUDING ANY OBLIGATION OR CONDITION UNDER ANY “OPEN SOURCE”
LICENSE) THAT COULD (I) REQUIRE, OR CONDITION THE USE OR DISTRIBUTION OF SUCH
SOFTWARE, ON THE DISCLOSURE, LICENSING, OR DISTRIBUTION OF ANY SOURCE CODE FOR
ANY PORTION OF SUCH SOFTWARE, OR (II) OTHERWISE IMPOSE ANY LIMITATION,
RESTRICTION, OR CONDITION ON THE RIGHT OR ABILITY OF THE COMPANY OR THE
COMPANY’S SUBSIDIARIES TO USE, LICENSE OR DISTRIBUTE ANY COMPANY SOFTWARE.

21


--------------------------------------------------------------------------------



(H)   (I) NO SOURCE CODE FOR ANY COMPANY SOFTWARE HAS BEEN DELIVERED, LICENSED,
OR MADE AVAILABLE TO ANY ESCROW AGENT OR OTHER PERSON WHO IS NOT, AS OF THE DATE
OF THIS AGREEMENT, AN EMPLOYEE OF COMPANY OR A COMPANY SUBSIDIARY, (II) NEITHER
COMPANY NOR ANY COMPANY SUBSIDIARY HAS A DUTY OR OBLIGATION (WHETHER PRESENT,
CONTINGENT, OR OTHERWISE) TO DELIVER, LICENSE, OR MAKE AVAILABLE THE SOURCE CODE
FOR ANY COMPANY SOFTWARE TO ANY ESCROW AGENT OR OTHER PERSON WHO IS NOT, AS OF
THE DATE OF THIS AGREEMENT, AN EMPLOYEE OF THE COMPANY OR A COMPANY SUBSIDIARY,
AND (III) NO EVENT HAS OCCURRED, AND NO CIRCUMSTANCE OR CONDITION EXISTS, THAT
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME) WILL, OR COULD REASONABLY BE EXPECTED
TO, RESULT IN THE DELIVERY, LICENSE, OR DISCLOSURE OF THE SOURCE CODE FOR ANY
COMPANY SOFTWARE TO ANY PERSON WHO IS NOT, AS OF THE DATE OF THIS AGREEMENT, AN
EMPLOYEE OF COMPANY OR A COMPANY SUBSIDIARY.


(I)    THE COMPANY AND THE COMPANY’S SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
APPLICABLE DATA PROTECTION OR PRIVACY LAWS GOVERNING THE COLLECTION OR USE OF
PERSONAL INFORMATION, INCLUDING OBTAINING FROM CURRENT OR PROSPECTIVE CUSTOMERS
EXPRESS CONSENT TO USE, STORE, DISPLAY, DISTRIBUTE, AND TRANSFER FROM ANY PLACE
IN THE WORLD TO ANY OTHER PLACE IN THE WORLD, ELECTRONICALLY OR OTHERWISE, SUCH
PERSONAL INFORMATION, AND HAVE NOT RECEIVED ANY NOTICE OF ANY ALLEGED FAILURE TO
COMPLY WITH THE FOREGOING.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE
WITH ANY PRIVACY POLICIES OR RELATED POLICIES, PROGRAMS OR OTHER NOTICES THAT
CONCERN THE COMPANY’S OR ANY SUBSIDIARY’S COLLECTION OR USE OF PERSONAL
INFORMATION.

2.15.        Litigation.  Except as set forth on Schedule 2.15, there are no
actions, suits, proceedings (including any arbitration proceedings), orders,
investigations or claims pending or, to the Knowledge of Seller, threatened
against the Company or any of the Company’s Subsidiaries, or pending or
threatened by the Company or any of the Company’s Subsidiaries against any third
party, at law or in equity, or before or by any Government Entity (including any
actions, suits, proceedings or investigations with respect to the transactions
contemplated by this Agreement); neither the Company nor any of the Company’s
Subsidiaries is subject to any governmental investigations or inquiries. 
Neither the Company nor any of the Company’s Subsidiaries is subject to any
judgment, order or decree of any Government Entity.

2.16.        Brokerage.  Except as set forth on Schedule 2.16, other than East
Peak Advisors, whose fees and expenses will be paid by Seller, there are and
shall be no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement to which the Company or any of the
Company’s Subsidiaries is a party or to which the Company or any of the
Company’s Subsidiaries is subject for which the Company or any of the Company’s
Subsidiaries (after the Closing) or Buyer could become obligated.

2.17.        Insurance.  Schedule 2.17 contains a description of each material
insurance policy maintained by the Company or any of the Company’s Subsidiaries 
with respect to its properties, assets and business, and each such policy shall
be in full force and effect as of the Closing or a substituted policy shall have
been obtained therefore.  The scope and amount of each of these insurance
policies are, and have been since December 31, 2005, customary and reasonable
for the business in which the Company is and has been engaged.  Neither the
Company nor any of the Company’s Subsidiaries is in default with respect to its
obligations under any material insurance policy maintained by it, and neither
the Company nor any of the Company’s Subsidiaries has ever been denied insurance
coverage.  Neither the Company nor any of the

22


--------------------------------------------------------------------------------


Company’s Subsidiaries has any self-insurance or co-insurance program.  All
material insurance policies shall continue to be in full force and effect
immediately after the Closing.

2.18.        Labor Matters.  Schedule 2.18 contains a true, complete and correct
list as of March 31, 2007 of (i) the employees employed by the Company or any of
the Company’s Subsidiaries having an annual compensation in calendar year 2006
of $40,000 or more, (ii) the rate of all current compensation payable by the
Company or any of the Company’s Subsidiaries to each such employee, including,
without limitation, any bonus, contingent or deferred compensation, and
(iii) the directors of the Company and the Company’s Subsidiaries.  Except as
set forth on Schedule 2.18, no executive or key employee of the Company or any
of the Company’s Subsidiaries and no group of employees of the Company has
informed the Company or any of the Company’s Subsidiaries (whether orally or in
writing) of any plan to terminate employment with the Company or any of the
Company’s Subsidiaries.  Neither the Company nor any of the Company’s
Subsidiaries have (a) experienced any material labor relations problems
(including any additional union organization activities, threatened or actual
strikes or work stoppages or material grievances), (b) engaged in any unfair
labor practices within the meaning of the National Labor Relations Act or other
similar Laws in jurisdictions where the Company or any of the Company’s
Subsidiaries carry on business, (c) during the past five years, suffered any
labor strike, lockout, work stoppage or other material labor dispute and, (d) to
the Knowledge of Seller, experienced any union organization campaign in progress
with respect to any of the employees.  Neither the Company nor any of the
Company’s Subsidiaries has engaged in any employee layoff activities within the
last two (2) years that would violate or in any way implicate the Worker
Adjustment Retraining and Notification Act of 1988, as amended, or any similar
foreign, state, provincial or local plant closing or mass layoff statute, rule
or regulation.

2.19.        Employee Benefits.


(A)   SCHEDULE 2.19 SETS FORTH A COMPLETE AND CORRECT LIST OF  EACH “EMPLOYEE
BENEFIT  PLAN” (AS SUCH TERM IS DEFINED IN SECTION 3(3) OF ERISA) AND  EACH
OTHER BENEFIT PLAN, PROGRAM, AGREEMENT OR ARRANGEMENT (I) MAINTAINED, SPONSORED
OR CONTRIBUTED OR REQUIRED TO BE CONTRIBUTED TO BY THE COMPANY OR ANY OF THE
COMPANY’S SUBSIDIARIES, (II) IN WHICH THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES PARTICIPATES, OR (III) WITH RESPECT TO WHICH THE COMPANY OR ANY OF
THE COMPANY’S SUBSIDIARIES HAS ANY  LIABILITY (EACH AN “EMPLOYEE BENEFIT PLAN”
AND COLLECTIVELY, “EMPLOYEE BENEFIT PLANS”).


(B)   THE COMPANY HAS DELIVERED TO BUYER COMPLETE AND CORRECT COPIES OF THE PLAN
DOCUMENTS, SUMMARY PLAN DESCRIPTIONS, IRS DETERMINATION LETTERS, ANNUAL REPORTS
(FORM 5500, WITH ALL APPLICABLE ATTACHMENTS), AND ALL OTHER MATERIAL 
DOCUMENTATION PURSUANT TO WHICH EACH EMPLOYEE BENEFIT PLAN IS MAINTAINED, FUNDED
AND ADMINISTERED.


(C)   EACH EMPLOYEE BENEFIT PLAN (AND EACH RELATED TRUST, INSURANCE CONTRACT OR
FUND) HAS BEEN  MAINTAINED, FUNDED AND ADMINISTERED IN ACCORDANCE WITH ITS TERMS
AND COMPLIES IN FORM AND IN OPERATION WITH ALL APPLICABLE REQUIREMENTS OF ERISA,
THE CODE AND OTHER APPLICABLE  LAWS.  THE COMPANY, EACH OF THE COMPANY’S
SUBSIDIARIES AND  ANY PERSON THAT AT ANY RELEVANT TIME IS OR WAS  TREATED AS A
SINGLE EMPLOYER WITH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES  UNDER
SECTION 414 OF THE CODE (EACH, AN “ERISA AFFILIATE”) HAVE COMPLIED WITH THE
REQUIREMENTS OF PART 6 OF  SUBTITLE B OF TITLE I OF ERISA, SECTION 4980B OF THE

23


--------------------------------------------------------------------------------



CODE AND ANY SIMILAR STATE  LAW (“COBRA”).  EACH EMPLOYEE BENEFIT PLAN THAT IS
INTENDED TO MEET THE REQUIREMENTS OF A “QUALIFIED PLAN” UNDER SECTION 401(A) OF
THE CODE HAS RECEIVED A DETERMINATION FROM THE IRS THAT SUCH EMPLOYEE BENEFIT
PLAN IS SO QUALIFIED, AND NOTHING HAS OCCURRED THAT COULD ADVERSELY AFFECT THE
QUALIFICATION OF SUCH EMPLOYEE BENEFIT PLAN.


(D)   WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN, ALL CONTRIBUTIONS OR PAYMENTS
(INCLUDING, WITHOUT LIMITATION, ALL EMPLOYER CONTRIBUTIONS, EMPLOYEE SALARY
REDUCTION CONTRIBUTIONS AND PREMIUM PAYMENTS) THAT ARE DUE HAVE BEEN MADE WITHIN
THE TIME PERIODS PRESCRIBED BY THE TERMS OF EACH EMPLOYEE BENEFIT PLAN, ERISA
AND THE CODE, AND ALL CONTRIBUTIONS OR PAYMENTS FOR ANY PERIOD ENDING ON OR
BEFORE THE CLOSING DATE THAT ARE NOT YET DUE SHALL HAVE BEEN MADE, PAID OR
PROPERLY ACCRUED.


(E)   NONE OF THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES  OR ANY ERISA
AFFILIATE MAINTAINS, SPONSORS, CONTRIBUTES TO, HAS ANY OBLIGATION TO CONTRIBUTE
TO, OR HAS ANY  LIABILITY UNDER OR WITH RESPECT TO  (I)  ANY “DEFINED BENEFIT
PLAN” AS DEFINED IN SECTION 3(35) OF ERISA OR ANY OTHER PLAN SUBJECT TO THE
FUNDING REQUIREMENTS OF SECTION 412 OF THE CODE OR SECTION 302  OR TITLE IV OF
ERISA, (II) ANY “MULTIEMPLOYER PLAN” AS DEFINED IN SECTION 3(37) OF ERISA, (III)
ANY “MULTIPLE EMPLOYER WELFARE ARRANGEMENT” AS DEFINED IN SECTION 3(40) OF
ERISA, (IV) ANY “MULTIPLE EMPLOYER PLAN” WITHIN THE MEANING OF SECTION 210 OF
ERISA OR SECTION 413(C) OF THE CODE OR, (V) ANY BENEFIT PLAN, PROGRAM, AGREEMENT
OR ARRANGEMENT THAT PROVIDES FOR POST-RETIREMENT OR POST-TERMINATION  HEALTH OR
LIFE INSURANCE OR OTHER WELFARE-TYPE BENEFITS.


(F)    WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN, (I) THERE HAVE BEEN NO
NON-EXEMPT “PROHIBITED TRANSACTIONS” (AS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE), (II) NO “FIDUCIARY” (AS DEFINED IN SECTION 3(21) OF
ERISA) HAS ANY  LIABILITY FOR BREACH OF FIDUCIARY DUTY OR ANY OTHER FAILURE TO
ACT OR COMPLY IN CONNECTION WITH THE ADMINISTRATION OR INVESTMENT OF THE ASSETS
OF SUCH EMPLOYEE BENEFIT PLAN, AND (III) NO ACTION, PROCEEDING, HEARING, AUDIT,
INVESTIGATION, SUIT, OR CLAIM (OTHER THAN ROUTINE CLAIMS FOR BENEFITS) IS
PENDING OR THREATENED, AND, TO THE KNOWLEDGE OF SELLER, NO FACTS WOULD GIVE RISE
TO OR COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY SUCH ACTION, PROCEEDING,
HEARING, AUDIT, INVESTIGATION, SUIT, OR CLAIM.


(G)   EACH EMPLOYEE BENEFIT PLAN (OR ANY OTHER AGREEMENT, PROGRAM, POLICY OR
ARRANGEMENT BY OR TO WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A
PARTY, IS BOUND OR IS OTHERWISE LIABLE) THAT CONSTITUTES A NONQUALIFIED DEFERRED
COMPENSATION PLAN FOR PURPOSES OF SECTION 409A OF THE CODE HAS BEEN OPERATED IN
GOOD FAITH COMPLIANCE WITH SECTION 409A OF THE CODE AND ALL APPLICABLE GUIDANCE
FROM THE  IRS.


(H)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS ANY
LIABILITY (INCLUDING, WITHOUT LIMITATION, LIABILITY UNDER TITLE IV OF ERISA OR
COBRA) WITH RESPECT TO ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3)
OF ERISA) BY REASON OF BEING TREATED AS A SINGLE EMPLOYER UNDER SECTION 414 OF
THE CODE WITH ANY PERSON OTHER THAN THE COMPANY OR A SUBSIDIARY OF THE COMPANY.


(I)    THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL
NOT, EITHER ALONE OR IN COMBINATION WITH ANOTHER EVENT, ENTITLE ANY CURRENT OR
FORMER EMPLOYEE,

24


--------------------------------------------------------------------------------



OFFICER, DIRECTOR OR CONTRACTOR TO ANY PAYMENT, OR ACCELERATE THE TIME OF
PAYMENT OR VESTING, OR INCREASE THE AMOUNT OF COMPENSATION DUE ANY SUCH
EMPLOYEE, OFFICER, DIRECTOR OR CONTRACTOR.

2.20.        Compliance with Laws; Permits; Prohibited Payments.


(A)   EXCEPT AS SET FORTH ON SCHEDULE 2.20(A), SINCE JULY 1, 2005 THE COMPANY
AND EACH OF THE COMPANY’S SUBSIDIARIES HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS RELATING TO THE OPERATION OF ITS BUSINESS.  EXCEPT AS
SET FORTH ON SCHEDULE 2.20(A), NO WRITTEN NOTICES HAVE BEEN RECEIVED BY AND NO
CLAIMS HAVE BEEN FILED AGAINST THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES
ALLEGING A VIOLATION OF ANY SUCH LAWS.


(B)   THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES HOLDS ALL PERMITS,
LICENSES, CERTIFICATES, ACCREDITATION AND OTHER AUTHORIZATIONS OF ALL GOVERNMENT
ENTITIES REQUIRED FOR THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP OF ITS
PROPERTIES, AND SCHEDULE 2.20(B) SETS FORTH A LIST OF ALL OF SUCH PERMITS,
LICENSES, CERTIFICATES, ACCREDITATIONS AND OTHER AUTHORIZATIONS.  NO NOTICES
HAVE BEEN RECEIVED BY THE COMPANY ALLEGING THE FAILURE TO HOLD ANY PERMIT,
LICENSE, CERTIFICATE, ACCREDITATION OR OTHER AUTHORIZATION OF ANY GOVERNMENT
ENTITY.  THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES IS IN COMPLIANCE
WITH ALL TERMS AND CONDITIONS OF ALL PERMITS, LICENSES, ACCREDITATIONS AND
AUTHORIZATIONS WHICH IT HOLDS, OTHER THAN ANY NON-COMPLIANCE THAT COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  EXCEPT AS DISCLOSED ON SCHEDULE 2.20(B), ALL OF SUCH PERMITS,
LICENSES, ACCREDITATIONS AND AUTHORIZATIONS WILL BE AVAILABLE FOR USE BY THE
COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES IMMEDIATELY AFTER THE CLOSING.


(C)   NEITHER THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES HAS DIRECTLY OR
INDIRECTLY, (A) MADE OR AGREED TO MAKE ANY CONTRIBUTION, PAYMENT OR GIFT TO ANY
GOVERNMENT OFFICIAL, EMPLOYEE OR AGENT WHERE EITHER THE CONTRIBUTION, PAYMENT OR
GIFT OR THE PURPOSE THEREOF WAS ILLEGAL UNDER THE LAWS OF ANY FEDERAL, STATE,
LOCAL OR FOREIGN JURISDICTION, (B) ESTABLISHED OR MAINTAINED ANY UNRECORDED FUND
OR ASSET FOR ANY PURPOSE OR MADE ANY FALSE ENTRIES ON THE BOOKS AND RECORDS OF
THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES FOR ANY REASON, (C) MADE OR
AGREED TO MAKE ANY CONTRIBUTION, OR REIMBURSED ANY POLITICAL GIFT OR
CONTRIBUTION MADE BY ANY OTHER PERSON, TO ANY CANDIDATE FOR FEDERAL, STATE,
LOCAL OR FOREIGN PUBLIC OFFICE OR (D) PAID OR DELIVERED ANY FEE, COMMISSION OR
ANY OTHER SUM OF MONEY OR ITEM OF PROPERTY, HOWEVER CHARACTERIZED, TO ANY
FINDER, AGENT, GOVERNMENT OFFICIAL OR OTHER PARTY, IN THE UNITED STATES OR ANY
OTHER COUNTRY, WHICH IN ANY MANNER RELATES TO THE ASSETS, BUSINESS OR OPERATIONS
OF THE COMPANY.

2.21.        Environmental and Safety Matters.  Except as set forth on
Schedule 2.21:


(A)   THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES HAVE SINCE JULY 1, 2005
COMPLIED WITH AND IS CURRENTLY IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
AND SAFETY REQUIREMENTS.  NEITHER THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES HAS RECEIVED ANY ORAL OR WRITTEN NOTICE, REPORT OR INFORMATION
SINCE JULY 1, 2005 REGARDING ANY VIOLATIONS OF OR ANY LIABILITIES OR CORRECTIVE,
INVESTIGATORY OR REMEDIAL OBLIGATIONS ARISING UNDER ENVIRONMENTAL AND SAFETY
REQUIREMENTS WHICH RELATE TO THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, OR
ANY OF ITS PROPERTIES OR FACILITIES THAT HAS NOT BEEN RESOLVED.  EACH OF THE
COMPANY’S AND ALL OF THE COMPANY’S SUBSIDIARIES HAS OBTAINED AND COMPLIED WITH,
AND IS CURRENTLY IN COMPLIANCE WITH, ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS THAT MAY BE REQUIRED PURSUANT TO ANY ENVIRONMENTAL

25


--------------------------------------------------------------------------------



AND SAFETY REQUIREMENTS FOR THE OCCUPANCY OF ITS PROPERTIES OR FACILITIES OR THE
OPERATION OF ITS BUSINESS.


(B)   TO THE KNOWLEDGE OF SELLER, NONE OF THE FOLLOWING EXISTS AT ANY PROPERTY
OR FACILITY CURRENTLY OWNED, OCCUPIED OR OPERATED BY THE COMPANY OR ANY OF THE
COMPANY’S SUBSIDIARIES:

(I)            UNDERGROUND STORAGE TANKS;

(II)           ASBESTOS-CONTAINING MATERIALS IN ANY FORM OR CONDITION;

(III)          MATERIALS OR EQUIPMENT CONTAINING POLYCHLORINATED BIPHENYLS; OR

(IV)          LANDFILLS, SURFACE IMPOUNDMENTS OR OTHER DISPOSAL AREAS.


(C)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS TREATED,
STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE DISPOSAL OF, TRANSPORTED,
HANDLED, EXPOSED PERSONS TO OR RELEASED ANY POLLUTANT, CONTAMINANT OR OTHER
SUBSTANCE (INCLUDING ANY HAZARDOUS SUBSTANCE), NOISE OR ODOR,  OR OWNED,
OCCUPIED OR OPERATED ANY FACILITY OR PROPERTY (AND NO SUCH PROPERTY OR FACILITY
IS CONTAMINATED BY ANY POLLUTANT, CONTAMINANT OR HAZARDOUS SUBSTANCE) IN A
MANNER THAT HAS GIVEN OR WILL GIVE RISE TO ANY LIABILITIES, INCLUDING ANY
LIABILITY FOR RESPONSE COSTS, CORRECTIVE ACTION COSTS, PERSONAL INJURY, NATURAL
RESOURCE DAMAGES, PROPERTY DAMAGE OR ATTORNEYS FEES OR ANY INVESTIGATIVE,
CORRECTIVE OR REMEDIAL OBLIGATIONS, PURSUANT TO CERCLA OR ANY OTHER
ENVIRONMENTAL AND SAFETY REQUIREMENTS.


(D)   NEITHER THE COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS, EITHER
EXPRESSLY OR BY OPERATION OF LAW, ASSUMED OR UNDERTAKEN ANY LIABILITY OR
CORRECTIVE OR REMEDIAL OBLIGATION OF ANY OTHER PERSON RELATING TO ANY
ENVIRONMENTAL AND SAFETY REQUIREMENTS.


(E)   THE COMPANY HAS FURNISHED TO BUYER ALL ENVIRONMENTAL AUDITS, REPORTS AND
OTHER MATERIAL ENVIRONMENTAL DOCUMENTS RELATING TO THE COMPANY, THE COMPANY’S
SUBSIDIARIES OR THE COMPANY’S PREDECESSORS OR AFFILIATES.

2.22.        Affiliate Transactions.  Except as set forth on Schedule 2.22, no
employee, officer, director, shareholder (including Seller) or Affiliate of the
Company, or any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, is a party to any agreement, contract, commitment or
transaction with the Company or any of the Company’s Subsidiaries or has any
interest in any property used by the Company or any of the Company’s
Subsidiaries (collectively, the “Company Affiliate Transactions”), other than
agreements containing nondisclosure and noncompetition and other similar types
of agreements in the ordinary course between employees of the Company and the
Company, the substantive forms of which are set attached to Schedule 2.22 (the
“Scheduled Non Compete Agreements”).

2.23.        Suppliers and Customers.  Schedule 2.23 truly, completely and
correctly sets forth a list of the top thirty customers and suppliers of the
Company by dollar volume of sales and purchases, respectively, for the fiscal
year ended December 31, 2006, for the three - month period ended on March
31,2007 and for the time period of July 1, 2005 through December 31,

26


--------------------------------------------------------------------------------


2005..  Since December 31, 2006, neither the Company nor any of the Company’s
Subsidiaries has received (i) any notice from any supplier to the effect that
any supplier will stop, materially decrease the rate of, or materially change
the terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to the Company or any of the Company’s
Subsidiaries (whether as a result of the consummation of the transactions
contemplated hereby or otherwise) or (ii) any notice from any customer of the
Company or any of the Company’s Subsidiaries to the effect that any customer
will stop, or materially decrease the rate of, buying products of the Company or
any of the Company’s Subsidiaries (whether as a result of the consummation of
the transactions contemplated hereby or otherwise).


2.24.        REAL PROPERTY.


(A)   THE COMPANY DOES NOT OWN ANY REAL PROPERTY.


(B)   SCHEDULE 2.24(B) IS A LIST OF ALL LEASES, SUBLEASES AND OTHER OCCUPANCY
AGREEMENTS, INCLUDING ALL AMENDMENTS, EXTENSIONS AND OTHER MODIFICATIONS (THE
“LEASES”) FOR REAL PROPERTY (THE “LEASED PROPERTY” UNDER WHICH THE COMPANY OR
ANY OF THE COMPANY’S SUBSIDIARIES IS THE “TENANT,” “SUBTENANT” OR OTHER LESSEE
PARTY.  EITHER THE COMPANY OR THE COMPANY’S SUBSIDIARIES HAS A GOOD, LEGAL AND
VALID LEASEHOLD INTEREST IN AND TO ALL OF THE LEASED PROPERTY, SUBJECT TO NO
LIENS EXCEPT FOR PERMITTED LIENS.  THE LEASES ARE IN FULL FORCE AND EFFECT AND
ARE ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  THERE EXISTS NO
DEFAULT OR CONDITION WHICH, WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME OR
BOTH, COULD CONSTITUTE A DEFAULT OR PERMIT A TERMINATION, MODIFICATION OR
ACCELERATION OF RENT UNDER ANY LEASE.  THE COMPANY HAS PREVIOUSLY DELIVERED TO
BUYER TRUE, COMPLETE AND CORRECT COPIES OF ALL THE LEASES.  EXCEPT AS DESCRIBED
ON SCHEDULE 2.24(B), NO CONSENT, WAIVER, APPROVAL OR AUTHORIZATION IS REQUIRED
FROM THE LANDLORD UNDER ANY LEASE AS A RESULT OF THE EXECUTION OF THIS AGREEMENT
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(C)   THE LEASED PROPERTY CONSTITUTES ALL OF THE REAL PROPERTY OWNED, LEASED,
OCCUPIED OR OTHERWISE UTILIZED IN CONNECTION WITH THE BUSINESS OF THE COMPANY. 
OTHER THAN THE COMPANY AND THE COMPANY’S SUBSIDIARIES, THERE ARE NO PARTIES IN
POSSESSION OR PARTIES HAVING ANY CURRENT OR FUTURE RIGHT TO OCCUPY ANY OF THE
LEASED PROPERTY.  THE LEASED PROPERTY IS IN GOOD CONDITION AND REPAIR (NORMAL
WEAR AND TEAR EXCEPTED) AND IS SUFFICIENT FOR THE CONDUCT OF THE BUSINESS OF THE
COMPANY AND THE COMPANY’S SUBSIDIARIES.  THE LEASED PROPERTY AND ALL PLANTS,
BUILDINGS AND IMPROVEMENTS LOCATED THEREON CONFORM TO ALL APPLICABLE BUILDING,
ZONING AND OTHER LAWS, ORDINANCES, RULES AND REGULATIONS.  ALL PERMITS, LICENSES
AND OTHER APPROVALS NECESSARY TO THE CURRENT OCCUPANCY AND USE OF THE LEASED
PROPERTY HAVE BEEN OBTAINED, ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
VIOLATED.  THERE IS NO PENDING OR, TO THE KNOWLEDGE OF SELLER, ANY THREATENED
CONDEMNATION PROCEEDING, LAWSUIT OR ADMINISTRATIVE ACTION AFFECTING ANY PORTION
OF THE LEASED PROPERTY.


2.25.        PERSONAL PROPERTY.


(A)   THE COMPANY HAS GOOD TITLE TO ALL PERSONAL PROPERTY OF ANY KIND OR NATURE
WHICH THE COMPANY PURPORTS TO OWN, FREE AND CLEAR OF ALL LIENS, EXCEPT FOR
(I)  LIENS FOR NON-DELINQUENT TAXES AND NON-DELINQUENT STATUTORY LIENS ARISING
OTHER THAN BY REASON OF DEFAULT, (II) STATUTORY LIENS OF LANDLORDS, LIENS OF
CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN

27


--------------------------------------------------------------------------------



INCURRED IN THE PAST CUSTOMARY PRACTICE FOR SUMS NOT YET DUE; (III) LIENS
INCURRED OR DEPOSITS MADE IN THE PAST CUSTOMARY PRACTICE IN CONNECTION WITH
WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL
SECURITY; AND (V) OTHER PERMITTED LIENS.  THE COMPANY OR A SUBSIDIARY OF THE
COMPANY, AS LESSEE, HAS THE RIGHT UNDER VALID AND SUBSISTING LEASES TO USE,
POSSESS AND CONTROL ALL PERSONAL PROPERTY LEASED BY THE COMPANY OR SUCH
SUBSIDIARY AS NOW USED, POSSESSED AND CONTROLLED BY THE COMPANY.


(B)   ALL MACHINERY, EQUIPMENT AND OTHER TANGIBLE ASSETS CURRENTLY BEING USED BY
THE COMPANY OR THE COMPANY’S SUBSIDIARIES WHICH ARE OWNED OR LEASED BY THE
COMPANY OR THE COMPANY’S SUBSIDIARIES ARE IN GOOD OPERATING CONDITION,
MAINTENANCE AND REPAIR, ORDINARY WEAR AND TEAR EXCEPTED, ARE USABLE IN THE
ORDINARY COURSE OF BUSINESS AND ARE REASONABLY ADEQUATE AND SUITABLE FOR THE
USES TO WHICH THEY ARE BEING PUT.

2.26.        Product Liability.  To the Knowledge of Seller, neither the Company
nor any of the Company’s Subsidiaries have any Liability (and to the Knowledge
of Seller, there is no basis for any present or future action, suit, proceeding,
order, investigation or claim against the Company or any of the Company’s
Subsidiaries giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession, or use of any
product sold or delivered by the Company or any of the Company’s Subsidiaries.

2.27.        Bank Accounts.  Schedule 2.27 hereto sets forth with regard to each
bank account, safety deposit box and lock box of the Company and each of the
Company’s Subsidiaries, the name of the institution where such account is
maintained, the account number, a list of the authorized signatories and its
purpose.  Other than the accounts listed on Schedule 2.27 hereto, neither the
Company nor any of the Company’s Subsidiaries maintains any accounts, lockboxes
or safe deposit boxes at any bank, trust company, savings institution, brokerage
firm or other financial institution.

2.28.        Disclosure.  The representations and warranties contained in this
Article II do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Article II not misleading.

Article III
Representations and Warranties of Seller

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, Seller represents and warrants to Buyer as
follows:

3.1.          Power and Authority.  Seller possesses all requisite corporate
power and authority necessary to carry out the transactions contemplated by this
Agreement.

3.2.          Authorization; No Breach.


(A)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL OTHER
AGREEMENTS OR INSTRUMENTS CONTEMPLATED HEREBY TO WHICH SELLER IS A PARTY OR BY
WHICH SELLER IS BOUND HAVE BEEN DULY AUTHORIZED BY SELLER. ASSUMING THAT BUYER
HAS DULY AUTHORIZED, EXECUTED AND DELIVERED THIS AGREEMENT AND ALL OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH IT IS A

28


--------------------------------------------------------------------------------



PARTY, THIS AGREEMENT AND ALL OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH
SELLER IS A PARTY, WHEN EXECUTED AND DELIVERED BY SELLER IN ACCORDANCE WITH THE
TERMS HEREOF, SHALL EACH CONSTITUTE A VALID AND BINDING OBLIGATION OF SELLER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, , EXCEPT AS THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION, FRAUDULENT CONVEYANCE OR SIMILAR LAWS IN EFFECT WHICH AFFECT THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR (B) GENERAL PRINCIPLES OF EQUITY,
WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE BY SELLER OF THIS AGREEMENT AND
ALL OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH SELLER IS A PARTY, AND THE
FULFILLMENT OF AND COMPLIANCE WITH THE RESPECTIVE TERMS HEREOF AND THEREOF BY
SELLER, DO NOT AND SHALL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER (WHETHER
WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH), (III) RESULT
IN THE CREATION OF ANY LIEN UPON THE SHARES PURSUANT TO, (IV) GIVE ANY THIRD
PARTY THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY OBLIGATION UNDER,
(V) RESULT IN A VIOLATION OF, OR (VI) REQUIRE ANY AUTHORIZATION, CONSENT,
APPROVAL, EXEMPTION OR OTHER ACTION BY OR NOTICE OR DECLARATION TO, OR FILING
WITH, ANY THIRD PARTY THAT HAS NOT BEEN OBTAINED OR GOVERNMENT ENTITY PURSUANT
TO, (A) THE ORGANIZATIONAL DOCUMENTS OF SELLER, (B) ANY LAW TO WHICH SELLER IS
SUBJECT OR (C) ANY MATERIAL AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH SELLER IS SUBJECT.

3.3.          Title to Shares.  As of immediately prior to the Closing, all of
the Shares will be owned of record and beneficially by Seller, and Seller will
have good and valid title to the Shares, free and clear of all Liens.  Seller
shall sell to Buyer good and valid title to the Shares free and clear of all
Liens.

3.4.          Affiliate Transactions  Except as set forth on Schedule 3.4, no
employee, officer, director, shareholder or Affiliate of Seller, or any
individual related by blood, marriage or adoption to any such individual or any
entity in which any such Person or individual owns any beneficial interest, is a
party to any agreement, contract, commitment or transaction with the Company or
any of the Company’s Subsidiaries or has any interest in any property used by
the Company or any of the Company’s Subsidiaries (together with the Company
Affiliate Transactions, the “Affiliate Transactions”), provided however, that
some of the stockholders of the Sellers may have entered into Scheduled Non
Compete Agreements with the Company.

3.5.          Brokerage.  Except as set forth on Schedule 2.16, other than East
Peak Advisors, whose fees and expenses will be paid by Seller, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement to which Seller is a party or to which Seller is
subject for which Company or any of the Company’s Subsidiaries or Buyer could
become obligated.

3.6.          Litigation, etc.  There are no actions, suits, proceedings
(including any arbitration proceedings), orders, investigations or claims
pending or threatened against or affecting Seller in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with the
transactions contemplated hereby.

 

29


--------------------------------------------------------------------------------


Article IV
Representations and Warranties of Buyer

As a material inducement to Company and Seller to enter into this Agreement and
consummate the transactions contemplated hereby, Buyer represents and warrants
to the Company and Seller as follows:


4.1.  ORGANIZATION, POWER AND AUTHORITY.  BUYER IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION. 
BUYER POSSESSES ALL REQUISITE POWER AND AUTHORITY NECESSARY TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


4.2.  AUTHORIZATION; NO BREACH


(A)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL OTHER
AGREEMENTS OR INSTRUMENTS CONTEMPLATED HEREBY TO WHICH BUYER IS A PARTY OR BY
WHICH BUYER IS BOUND HAVE BEEN DULY AUTHORIZED BY BUYER. ASSUMING THAT SELLER
HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THIS AGREEMENT AND ALL OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH SELLER IS A PARTY, THIS AGREEMENT AND
ALL OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH BUYER IS A PARTY, WHEN
EXECUTED AND DELIVERED BY BUYER IN ACCORDANCE WITH THE TERMS HEREOF, SHALL EACH
CONSTITUTE A VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, , EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (A)
APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION, FRAUDULENT
CONVEYANCE OR SIMILAR LAWS IN EFFECT WHICH AFFECT THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY OR (B) GENERAL PRINCIPLES OF EQUITY, WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY.


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OF THIS AGREEMENT AND ALL
OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH BUYER IS A PARTY, AND THE
FULFILLMENT OF AND COMPLIANCE WITH THE RESPECTIVE TERMS HEREOF AND THEREOF BY
BUYER, DO NOT AND SHALL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OF THE
TERMS, CONDITIONS OR PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER (WHETHER
WITH OR WITHOUT THE PASSAGE OF TIME, THE GIVING OF NOTICE OR BOTH), (III) GIVE
ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY OBLIGATION
UNDER, (IV) RESULT IN A VIOLATION OF, OR (V) REQUIRE ANY AUTHORIZATION, CONSENT,
APPROVAL, EXEMPTION OR OTHER ACTION BY OR NOTICE OR DECLARATION TO, OR FILING
WITH, ANY GOVERNMENT ENTITY PURSUANT TO, (A) THE ORGANIZATIONAL DOCUMENTS OF
BUYER, (B) ANY LAW TO WHICH BUYER IS SUBJECT, OR (C) ANY MATERIAL AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH BUYER IS SUBJECT.


4.3.  BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS, FINDERS’ FEES
OR SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED ON ARRANGEMENT OR AGREEMENT TO WHICH BUYER IS A PARTY OR TO
WHICH BUYER IS SUBJECT FOR WHICH SELLER COULD BECOME LIABLE OR OBLIGATED.


4.4.  LITIGATION, ETC.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS (INCLUDING ANY
ARBITRATION PROCEEDINGS), ORDERS, INVESTIGATIONS OR CLAIMS PENDING OR, TO THE
KNOWLEDGE OF BUYER, THREATENED AGAINST OR AFFECTING BUYER IN WHICH IT IS SOUGHT
TO RESTRAIN OR PROHIBIT OR TO OBTAIN DAMAGES OR OTHER RELIEF IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY.

30


--------------------------------------------------------------------------------


Article V
Closing Deliveries


5.1.  DELIVERIES BY THE COMPANY AND SELLER.  AT THE CLOSING, IN ADDITION TO THE
ITEMS SPECIFIED IN SECTION 1.5(B)(I), THE COMPANY AND SELLER SHALL DELIVER TO
BUYER THE FOLLOWING:


(A)   OPINIONS OF THE COMPANY AND SELLER’S COUNSEL.  AN OPINION FROM BRACEWELL &
GIULIANI, COUNSEL FOR THE SELLER, AND AN OPINION FROM PARSONS BEHLE & LATIMER,
COUNSEL FOR THE COMPANY WITH RESPECT TO THE MATTERS SET FORTH IN EXHIBIT E,
WHICH SHALL BE ADDRESSED TO BUYER, DATED AS OF THE CLOSING DATE AND PERMIT
RELIANCE THEREON BY ANY FUTURE LENDER TO THE BUYER.


(B)   CONSENTS AND APPROVALS.  ALL PERMITS, AUTHORIZATIONS, CONSENTS AND
APPROVALS REQUIRED TO BE OBTAINED BY THE COMPANY AND SELLER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (THE “CONSENTS”) AS SET FORTH ON
SCHEDULE 2.4.


(C)   EMPLOYMENT AGREEMENTS.  AN EMPLOYMENT AGREEMENT WITH EACH OF THE EMPLOYEES
SET FORTH ON SCHEDULE 5.1(C), SUBSTANTIALLY IN THE FORM AND SUBSTANCE AS EXHIBIT
F (THE “EMPLOYMENT AGREEMENTS).


(D)   TRANSITION SERVICES AGREEMENT.  A TRANSITION SERVICES AGREEMENT BETWEEN
THE SELLER, THE COMPANY AND THE BUYER SUBSTANTIALLY IN THE FORM AND SUBSTANCE AS
EXHIBIT G (“TRANSITION SERVICES AGREEMENT”).


(E)   LICENSE AGREEMENT.  A LICENSE AGREEMENT BETWEEN THE SELLER AND THE COMPANY
SUBSTANTIALLY IN THE FORM AND SUBSTANCE AS EXHIBIT H (“LICENSE AGREEMENT”).


(F)    PRIOR STOCK PURCHASE AGREEMENT.  AN ASSIGNMENT AGREEMENT ASSIGNING THE
RIGHTS AND BENEFITS OF THE SELLER PURSUANT TO (I) THE STOCK PURCHASE AGREEMENT
BETWEEN SELLER AND THE COMPANY DATED AS OF  JUNE 24, 2005 (THE “PRIOR STOCK
PURCHASE AGREEMENT”), AND (II) EACH OF THE INDEMNITY AGREEMENTS BETWEEN SELLER
AND THE FOUNDERS (AS DEFINED IN THE PRIOR STOCK PURCHASE AGREEMENT) OF THE
COMPANY LISTED ON SCHEDULE 5.1(F), SUBSTANTIALLY IN THE FORM AND SUBSTANCE AS
EXHIBIT I (“ASSIGNMENT AGREEMENT”).


(G)   PLEDGE AGREEMENT.  AN EXECUTED COPY OF THE PLEDGE AGREEMENT.


(H)   BONUS POOL.  BUYER SHALL HAVE RECEIVED EVIDENCE THAT ALL EARNINGS, EARN
OUTS, EMPLOYEE BONUS PAYOFF AND ANY SIMILAR ARRANGEMENTS, UNDER THE PRIOR STOCK
PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BONUS POOL, SHALL HAVE
BEEN TERMINATED WITHOUT ANY POTENTIAL LIABILITY OF BUYER, THE COMPANY OR ANY OF
THE COMPANY’S SUBSIDIARIES.


(I)    UCC-3’S; PAYOFF LETTERS.  FULLY EXECUTED UCC-3 TERMINATION STATEMENTS AND
OTHER TERMINATIONS, PAY-OFFS AND/OR RELEASES, OR, AT BUYER’ OPTION, ASSIGNMENTS,
NECESSARY TO TERMINATE, RELEASE OR ASSIGN, AS THE CASE MAY BE, ALL LIENS ON THE
PROPERTIES OF THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES AND EVIDENCE OF
THE COMPLETE SATISFACTION IN FULL OF ALL OUTSTANDING INDEBTEDNESS OF THE COMPANY
AND EACH OF THE COMPANY’S SUBSIDIARIES (OTHER THAN WITH RESPECT TO CAPITALIZED
LEASES FOR EQUIPMENT USED IN THE ORDINARY COURSE OF BUSINESS).

31


--------------------------------------------------------------------------------



(J)    TERMINATION OF AFFILIATE TRANSACTIONS.  BUYER SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO BUYER OF THE TERMINATION AND AN APPROPRIATE RELEASE OF
ALL AFFILIATE TRANSACTIONS OTHER THAN THOSE SET FORTH ON SCHEDULE 5.1(J).


(K)   CLOSING DOCUMENTS.  ALL OF THE FOLLOWING DOCUMENTS:

(I)            PHYSICAL POSSESSION OF ALL BOOKS AND RECORDS, LICENSES AND
PERMITS, POLICIES, CONTRACTS, PLANS OR OTHER INSTRUMENTS OF THE COMPANY AND EACH
OF THE COMPANY’S SUBSIDIARIES THAT ARE IN THE POSSESSION OF THE COMPANY OR
SELLER; PROVIDED THAT ALL SUCH MATERIALS OTHER THAN THE CERTIFICATE(S)
REPRESENTING THE SHARES (WHICH SHALL BE DELIVERED TO BUYER AT THE CLOSING) SHALL
BE DEEMED DELIVERED TO BUYER IF THEY ARE PRESENT AT THE COMPANY’S CORPORATE
OFFICE;

(II)           GOOD STANDING CERTIFICATES OF THE COMPANY AND EACH OF THE
COMPANY’S SUBSIDIARIES FROM THE STATE OF ITS FORMATION AND EACH STATE WHERE IT
IS QUALIFIED TO CONDUCT BUSINESS, DATED WITHIN FIFTEEN (15) DAYS PRIOR TO THE
CLOSING DATE;

(III)          A COPY OF THE COMPANY’S AND EACH OF THE COMPANY’S SUBSIDIARIES
FORMATION DOCUMENTATION CERTIFIED BY THE SECRETARY OF THE STATE OF ITS FORMATION
OR EQUIVALENT GOVERNMENTAL OFFICER; AND

(IV)          SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AS BUYER MAY REASONABLY REQUEST.


5.2.  DELIVERIES BY BUYER.  AT THE CLOSING, IN ADDITION TO THE ITEMS SPECIFIED
IN SECTION 1.5(B)(II), BUYER SHALL DELIVER TO SELLER THE TRANSITION SERVICES
AGREEMENT.

Article VI
Certain Covenants and Agreements


6.1.  TRANSFER TAXES.  ALL TRANSFER, DOCUMENTARY, SALES, USE, REGISTRATION AND
OTHER SUCH TAXES AND THE RELATED FEES (INCLUDING ANY PENALTIES, INTERESTS AND
ADDITIONS TO TAXES) INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE PAID BY SELLER.  THE PARTIES SHALL COOPERATE IN TIMELY
PREPARING AND FILING ALL TAX RETURNS AS MAY BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF SUCH TAX LAWS.  BUYER SHALL COOPERATE WITH SELLER TO MINIMIZE, TO
THE EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY SALES TAXES, TRANSFER TAXES OR
SIMILAR TAXES AND FEES IMPOSED WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING BY UTILIZING ANY APPLICABLE SALES TAX EXEMPTIONS FOR
OCCASIONAL SALES.


6.2.  FEES AND EXPENSES.  BUYER SHALL PAY ALL COSTS AND EXPENSES INCURRED BY
BUYER IN CONNECTION WITH THE NEGOTIATION, PREPARATION AND ENTRY INTO THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  SELLER
SHALL PAY AT CLOSING (I) ALL COSTS AND EXPENSES INCURRED BY SELLER, THE COMPANY
OR ANY OF THE COMPANY’S SUBSIDIARIES IN CONNECTION WITH THE NEGOTIATION,
PREPARATION AND ENTRY INTO THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND (II) ANY CLAIMS FOR BROKERAGE COMMISSIONS,
FINDERS’ FEES OR SIMILAR COMPENSATION INCURRED BY SELLER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

32


--------------------------------------------------------------------------------



6.3.  NON-SOLICITATION AND NON-COMPETITION.


(A)   SELLER HEREBY COVENANTS AND AGREES THAT ON AND AFTER THE CLOSING UNTIL THE
FIFTH ANNIVERSARY OF THE CLOSING DATE (THE “RESTRICTED PERIOD”), SELLER AND ITS
AFFILIATES (INCLUDING ANY COMPANY OR OTHER ENTITY CONTROLLED BY OR UNDER COMMON
CONTROL WITH SELLER (WHETHER CURRENTLY EXISTING OR HEREAFTER ACQUIRED OR
FORMED)) SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE (WHETHER AS PRINCIPAL, AGENT,
PARTNER, SHAREHOLDER, OR OTHERWISE, WHETHER ALONE OR IN ASSOCIATION WITH ANY
OTHER PERSON, CORPORATION OR OTHER ENTITY) IN ANY TRANSACTION OR OTHER ACTIVITY
INVOLVING THE BUSINESS OF THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES AS
CURRENTLY CONDUCTED, INCLUDING, WITHOUT LIMITATION, THE BUSINESS OF MARKETING,
SELLING AND BROKERING VACATION RENTALS AND/OR, VACATION PACKAGES TO OR FOR
RESORTS (THE “RESTRICTED BUSINESS”).


(B)   SELLER HEREBY COVENANTS AND AGREES THAT DURING THE RESTRICTED PERIOD,
SELLER AND ITS AFFILIATES (INCLUDING ANY COMPANY OR OTHER ENTITY CONTROLLED BY
OR UNDER COMMON CONTROL WITH SELLER (WHETHER CURRENTLY EXISTING OR HEREAFTER
ACQUIRED OR FORMED)) SHALL NOT OPERATE OR OTHERWISE INCLUDE (OR CAUSE OR PERMIT
TO BE INCLUDED) A TAB, PIXEL TAG, WEB BUG OR OTHER DEVICE OR AREA ON ANY OF ITS
WEBSITES THAT MEASURES, ACCUMULATES OR OTHERWISE COLLECTS INFORMATION OR DATA
FROM USERS OF THE WEBSITE WITH RESPECT TO TRAVEL OR TRAVEL-RELATED SERVICES
(INCLUDING SERVICES WITH RESPECT TO THE RESTRICTED BUSINESS), EITHER FOR ITS OWN
PURPOSES OR FOR SALE TO A THIRD PARTY (THIS PROVISO TO BE KNOWN AS THE
“RESTRICTED PROVISO”)


(C)   NOTWITHSTANDING SECTION 6.3(A) AND SECTION 6.3(B) ABOVE, SELLER MAY RUN
STANDARD BANNER ADVERTISING OF ADVERTISERS IN THE TRAVEL INDUSTRY ON ITS
WEBSITES.


(D)           SELLER HEREBY COVENANTS AND AGREES THAT DURING THE RESTRICTED
PERIOD, SELLER AND ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY COMPANY OR
OTHER ENTITY CONTROLLED BY OR UNDER COMMON CONTROL WITH SELLER (WHETHER
CURRENTLY EXISTING OR HEREAFTER ACQUIRED OR FORMED)) SHALL NOT, DIRECTLY OR
INDIRECTLY, (I) SOLICIT OR INDUCE, OR ATTEMPT TO SOLICIT OR INDUCE, ANY EMPLOYEE
OF THE COMPANY OR OF ANY OF THE COMPANY’S SUBSIDIARIES TO LEAVE THE EMPLOY OF
THE COMPANY OR ANY OF ITS AFFILIATES FOR ANY REASON WHATSOEVER, (II) HIRE OR
EMPLOY ANY EMPLOYEE OF THE COMPANY OR OF ANY OF THE COMPANY’S SUBSIDIARIES,
(III) WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, EMPLOY ANY EMPLOYEE OF THE
COMPANY OR OF ANY OF THE COMPANY’S SUBSIDIARIES WITHIN ONE YEAR OF SUCH COMPANY
EMPLOYEE LEAVING THE EMPLOYMENT OF THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES, OR (IV) SOLICIT OR INDUCE, OR ATTEMPT TO SOLICIT OR INDUCE, ANY
CUSTOMER OF THE COMPANY OR OF ANY OF THE COMPANY’S SUBSIDIARIES TO PURCHASE ANY
GOODS OR PRODUCTS WITH RESPECT TO THE RESTRICTED BUSINESS, OR OTHERWISE IMPEDE
OR INTERFERE IN ANY WAY WITH ANY CUSTOMER, SUPPLIER OR OTHER BUSINESS
RELATIONSHIP OF ANY OF THE COMPANY, BUYER OR ANY OF THE COMPANY’S SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE AFFILIATES; PROVIDED HOWEVER THAT SELLER WILL BE
DEEMED NOT TO HAVE VIOLATED THIS CLAUSE MERELY AS A RESULT OF PUBLISHING A
SOLICITATION OF GENERAL CIRCULATION.


(E)           SELLER ACKNOWLEDGES THAT THE COVENANTS CONTAINED IN SECTIONS
6.3(A), 6.3(B) AND 6.3(D) HEREOF ARE OF A SPECIAL, UNIQUE, UNUSUAL AND
EXTRAORDINARY CHARACTER, WHICH GIVE THEM PECULIAR VALUE, THE LOSS OF WHICH
CANNOT BE REASONABLY OR ADEQUATELY COMPENSATED IN AN ACTION AT LAW, AND THAT, IN
THE EVENT THERE IS A BREACH THEREOF BY SELLER OR ANY OF ITS AFFILIATES, BUYER
WILL SUFFER IRREPARABLE HARM, THE AMOUNT OF WHICH WILL BE IMPOSSIBLE TO
ASCERTAIN.  ACCORDINGLY, BUYER, SHALL BE ENTITLED, IF EITHER SO ELECTS, TO
INSTITUTE AND PROSECUTE PROCEEDINGS IN

33


--------------------------------------------------------------------------------



ANY COURT OF COMPETENT JURISDICTION, EITHER AT LAW OR IN EQUITY, TO OBTAIN
DAMAGES FOR ANY BREACH OR TO ENFORCE SPECIFIC PERFORMANCE OF THE PROVISIONS OR
TO ENJOIN SELLER OR ANY OF ITS AFFILIATES FROM COMMITTING ANY ACT IN BREACH OF
ANY COVENANT CONTAINED IN SECTIONS 6.3(A), 6.3(B) OR 6.3(D) OF THIS AGREEMENT. 
IF BUYER IS OBLIGED TO RESORT TO THE COURTS FOR THE ENFORCEMENT OF ANY OF THE
COVENANTS CONTAINED IN THIS SECTION 6.3, EACH SUCH COVENANT SHALL BE EXTENDED
FOR A PERIOD OF TIME EQUAL TO THE PERIOD OF SUCH BREACH, IF ANY, WHICH EXTENSION
SHALL COMMENCE ON THE LATER OF (I) THE DATE ON WHICH THE ORIGINAL (UNEXTENDED)
TERM OF SUCH COVENANT IS SCHEDULED TO TERMINATE OR (II) THE DATE OF THE FINAL
COURT ORDER (WITHOUT FURTHER RIGHT OF APPEAL) ENFORCING SUCH COVENANT.


(F)            NOTWITHSTANDING SECTIONS 6.3(A) OR 6.3(B) HEREOF, NOTHING
CONTAINED HEREIN SHALL PROHIBIT SELLER OR ANY OF ITS AFFILIATES FROM OWNING NOT
IN EXCESS OF 2% IN THE AGGREGATE OF THE CAPITAL STOCK OF ANY CORPORATION ENGAGED
IN THE RESTRICTED BUSINESS IF SUCH STOCK IS PUBLICLY TRADED ON ANY NATIONAL OR
REGIONAL STOCK EXCHANGE , INCLUDING THE NASDAQ GLOBAL MARKET AND THE NASDAQ
GLOBAL SELECT MARKET.


(G)           IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION 6.3, A COURT SHALL
HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE
SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND THAT THE COURT SHALL BE
ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD,
SCOPE AND AREA PERMITTED BY LAW.


(H)           NOTWITHSTANDING ANYTHING ELSE IN THIS SECTION 6.3, THE RESTRICTED
PERIOD SHALL TERMINATE IF ALL OF SELLER’S ISSUED AND OUTSTANDING COMMON STOCK
(WHICH IS CURRENTLY TRADED ON NASDAQ) IS ACQUIRED BY A PERSON IN A MANNER THAT
RESULTS IN SELLER CEASING TO BE A PUBLICLY TRADED COMPANY.


6.4.  SELLER BUY-OUT OPTION.  NOTWITHSTANDING ANYTHING CONTAINED IN SECTION
6.3(B) OR SECTION 8.2, SELLER MAY ELECT TO TERMINATE THE OBLIGATIONS SET FORTH
IN SECTION 6.3(B) AND SECTION 8.2 AT AN EARLIER DATE BY MAKING A ONE-TIME
PAYMENT OF ANY OF THE AMOUNTS (“USE PAYMENTS”) TO THE BUYER AS DESCRIBED IN THIS
SECTION 6.4.  IF THE SELLER MAKES A USE PAYMENT TO THE BUYER OF $3,000,000
ANYTIME AFTER THE SECOND ANNIVERSARY OF THE DATE HEREOF, $2,000,000 ANYTIME
AFTER THE THIRD ANNIVERSARY OF THE DATE HEREOF, OR $1,000,000 ANYTIME AFTER THE
FOURTH ANNIVERSARY OF THE DATE HEREOF ALL OBLIGATIONS/RESTRICTIONS SET FORTH IN
SECTION 6.3(B) AND SECTION 8.2 SHALL AUTOMATICALLY TERMINATE.  SELLER MAY MAKE A
USE PAYMENT BY WAY OF SET-OFF AGAINST THE AMOUNTS OWING TO THE SELLER PURSUANT
TO THE JUNIOR SELLER NOTE BY DELIVERY OF WRITTEN NOTICE OF SUCH SET-OFF TO BUYER
AND AS DESCRIBED IN THE JUNIOR SELLER NOTE.  FOR PURPOSES OF THE JUNIOR SELLER
NOTE ANY SUCH SET-OFF PAYMENT WILL BE TREATED AS IF SUCH PAYMENT WERE MADE AT
THE DATE THEREOF AND ANY INTEREST AMOUNT THAT WOULD HAVE BEEN DUE AND PAYABLE
SHALL REMAIN PAYABLE PURSUANT TO THE TERMS OF SUCH JUNIOR SELLER NOTE.


6.5.  FURTHER ASSURANCES.  EACH PARTY WILL EXECUTE AND DELIVER SUCH FURTHER
INSTRUMENTS OF CONVEYANCE AND TRANSFER AND TAKE SUCH ADDITIONAL ACTIONS AS ANY
OTHER PARTY MAY REASONABLY REQUEST TO EFFECT, CONSUMMATE, CONFIRM OR EVIDENCE
THE TRANSACTIONS CONTEMPLATED HEREBY AND WILL ACT IN A GOOD FAITH, REASONABLE
MANNER WITH RESPECT TO SUCH ADDITIONAL ACTIONS

34


--------------------------------------------------------------------------------



6.6.  MERCHANT CREDIT CARD PROCESSING ACCOUNT.  SELLER HEREBY ACKNOWLEDGES THAT
AFTER THE CLOSING THE COMPANY WILL WORK TO ESTABLISH ITS OWN MERCHANT CREDIT
CARD PROCESSING ACCOUNT (A “COMPANY MCCP ACCOUNT”).  SELLER AGREES THAT IF IN
CONNECTION THEREWITH, IT WOULD BE USEFUL FOR THE BUYER TO PROVIDE A FIRST
PRIORITY PLEDGE OF THE SHARES TO THE PROVIDER OF SUCH COMPANY MCCP ACCOUNT, THEN
SELLER WILL (I) PERMIT SUCH FIRST PRIORITY PLEDGE OF THE SHARES, (II) AMEND THE
PLEDGE AGREEMENT TO THE EXTENT NECESSARY FOR BUYER TO PUT IN PLACE SUCH FIRST
PRIORITY PLEDGE OF THE SHARES (WITH THE UNDERSTANDING THAT THE PLEDGE AGREEMENT
WILL REMAIN IN PLACE AS A SECOND PRIORITY PLEDGE OF THE SHARES) AND (III) TAKE
SUCH OTHER ACTIONS AS MAY BE REASONABLY NECESSARY FOR BUYER TO PUT IN PLACE SUCH
FIRST PRIORITY PLEDGE OF THE SHARES (INCLUDING, WITHOUT LIMITATION, THE DELIVERY
OF THE STOCK CERTIFICATE(S) THAT REPRESENT THE SHARES TO THE PROVIDER OF SUCH
COMPANY MCCP ACCOUNT).    MOREOVER, SHOULD THERE BE ANY COST OR FEE ASSOCIATED
WITH SELLER GRANTING A FIRST PRIORITY PLEDGE FOR A COMPANY MCCP ACCOUNT,
INCLUDING, BUT NOT LIMITED TO ANY FEE BY WELLS FARGO WITH RESPECT TO THE
GRANTING OF SUCH A PLEDGE, SELLER AND COMPANY SHALL EQUALLY SHARE SUCH COST.


6.7.  EMPLOYEE BENEFITS MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 6.7, THE
SELLER SHALL ASSUME, RETAIN AND BE SOLELY RESPONSIBLE FOR ALL LIABILITIES
RELATING TO OR AT ANY TIME ARISING UNDER OR IN CONNECTION WITH ANY EMPLOYEE
BENEFIT PLAN OR ANY OTHER “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF
ERISA) OR OTHER BENEFIT PLAN, PROGRAM, AGREEMENT OR ARRANGEMENT OF ANY KIND AT
ANY TIME MAINTAINED, SPONSORED OR CONTRIBUTED OR REQUIRED TO BE CONTRIBUTED TO
BY THE SELLER, THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES, OR ANY ERISA
AFFILIATE, OR WITH RESPECT TO WHICH THE SELLER, THE COMPANY, ANY OF THE
COMPANY’S SUBSIDIARIES, OR ANY ERISA AFFILIATE HAS OR COULD HAVE ANY LIABILITY. 
THE SELLER HEREBY AGREES THAT ANY CURRENT OR FORMER EMPLOYEE OF THE COMPANY OR
ANY OF THE COMPANY’S SUBSIDIARIES WHO (I) AS OF THE CLOSING DATE IS RECEIVING OR
ENTITLED TO RECEIVE SHORT-TERM DISABILITY BENEFITS AND WHO SUBSEQUENTLY BECOMES
ELIGIBLE TO RECEIVE LONG-TERM DISABILITY BENEFITS, OR (II) AS OF THE CLOSING
DATE IS RECEIVING OR ENTITLED TO RECEIVE LONG-TERM DISABILITY BENEFITS, SHALL
BECOME ELIGIBLE OR CONTINUE TO BE ELIGIBLE, AS APPLICABLE, TO RECEIVE LONG-TERM
DISABILITY BENEFITS UNDER THE SELLER’S LONG-TERM DISABILITY PLAN UNLESS AND
UNTIL SUCH INDIVIDUAL IS NO LONGER DISABLED.  EFFECTIVE AS OF THE CLOSING THE
SELLER SHALL TAKE ALL ACTIONS AS MAY BE NECESSARY TO FULLY VEST ALL EMPLOYEES OF
THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IN THEIR ACCOUNT BALANCES UNDER
THE SELLER’S 401(K) PLAN AND SHALL MAKE ANY MATCHING OR PROFIT SHARING
CONTRIBUTIONS TO THE SELLER’S 401(K) PLAN ON BEHALF OF SUCH EMPLOYEES THAT WOULD
HAVE BEEN MADE IRRESPECTIVE OF ANY END-OF-YEAR SERVICE REQUIREMENTS OTHERWISE
APPLICABLE TO SUCH CONTRIBUTIONS, PRORATED FOR THE PORTION OF THE PLAN YEAR
ENDING ON THE CLOSING DATE


6.8.  RELEASE OF COMPANY EMPLOYEES..  SELLER HEREBY AGREES AND ACKNOWLEDGES THAT
ANY EMPLOYMENT BY THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES OR AFFILIATES
AFTER CLOSING OF EMPLOYEES WHO ARE EMPLOYED BY THE COMPANY, COMPANY’S
SUBSIDIARIES OR AFFILIATES IMMEDIATELY PRIOR TO CLOSING (OR WHO HAVE BEEN
EMPLOYED BY THE COMPANY, COMPANY’S SUBSIDIARIES OR AFFILIATES WITHIN THE TWO (2)
MONTHS PRECEDING THE CLOSING) WILL NOT BE A BREACH OF ANY OF SELLER’S RIGHTS
UNDER ANY SCHEDULED NON COMPETE AGREEMENT OR SIMILAR AGREEMENT THAT SUCH
EMPLOYEE HAS ENTERED INTO, AND SELLER HEREBY RELEASES ANY AND ALL CLAIMS THAT
SELLER MAY HAVE AGAINST EITHER THE EMPLOYEE OR THE COMPANY, THE COMPANY’S
SUBSIDIARIES OR AFFILIATES FOR A BREACH OF SUCH AGREEMENT WITH RESPECT TO THAT
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, OR ANY OF THE COMPANY’S SUBSIDIARIES OR
AFFILIATES AFTER THE DATE HEREOF.

35


--------------------------------------------------------------------------------


Article VII
Indemnification


7.1.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT SHALL SURVIVE THE CLOSING FOR A PERIOD OF TWO YEARS
FOLLOWING THE CLOSING DATE, EXCEPT THAT THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 2.1 (ORGANIZATION AND CORPORATE POWER), 2.2 (CAPITALIZATION),
2.3 (SUBSIDIARIES; INVESTMENTS), 2.7 (ABSENCE OF UNDISCLOSED LIABILITIES), 2.12
(TAX MATTERS), 2.19 (EMPLOYEE BENEFITS), 2.22 (AFFILIATE TRANSACTIONS), 3.1
(POWER AND AUTHORITY), 3.3 (TITLE TO SHARES), 3.4 (AFFILIATE TRANSACTIONS), 3.5
(BROKERAGE), AND 4.1 (ORGANIZATION, POWER AND AUTHORITY) (COLLECTIVELY THE
“MATERIAL REPRESENTATIONS”) SHALL SURVIVE UNTIL 90 DAYS AFTER THE END OF THE
APPLICABLE STATUTE OF LIMITATIONS; PROVIDED, THAT ANY REPRESENTATION OR WARRANTY
IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT UNDER THIS ARTICLE VII, AND THE
INDEMNITY WITH RESPECT THERETO, SHALL SURVIVE THE TIME AT WHICH IT WOULD
OTHERWISE TERMINATE PURSUANT TO THIS SECTION 7.1 IF WRITTEN NOTICE OF THE
SPECIFIC INACCURACY OR BREACH OR POTENTIAL INACCURACY OR BREACH THEREOF GIVING
RISE TO SUCH RIGHT OR POTENTIAL RIGHT OF INDEMNITY SHALL HAVE BEEN GIVEN TO THE
PARTY AGAINST WHOM SUCH INDEMNITY MAY BE SOUGHT PRIOR TO SUCH TIME.  THE
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY WRITING DELIVERED BY
ANY PARTY HERETO TO ANOTHER PARTY IN CONNECTION HEREWITH SHALL SURVIVE FOR THE
PERIODS SET FORTH IN THIS SECTION 7.1 AND SHALL IN NO EVENT BE AFFECTED BY ANY
INVESTIGATION, INQUIRY OR EXAMINATION MADE FOR OR ON BEHALF OF ANY PARTY, OR THE
KNOWLEDGE OF ANY PARTY’S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS
OR THE ACCEPTANCE BY ANY PARTY OF ANY CERTIFICATE OR OPINION HEREUNDER.


7.2.  GENERAL INDEMNIFICATION.


(A)   INDEMNIFICATION OBLIGATIONS OF SELLER.  SUBJECT TO THE LIMITATIONS
CONTAINED IN THIS ARTICLE VII, AFTER THE CLOSING, SELLER SHALL INDEMNIFY BUYER,
THE COMPANY AND THEIR RESPECTIVE AFFILIATES, SHAREHOLDERS, PARTNERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS
(COLLECTIVELY, “BUYER INDEMNIFIED PARTIES”) AND SAVE AND HOLD EACH OF THEM
HARMLESS AGAINST AND PAY ON BEHALF OF OR REIMBURSE SUCH BUYER INDEMNIFIED
PARTIES AS AND WHEN INCURRED FOR ANY LOSS, LIABILITY, ACTION, CAUSE OF ACTION,
COST, DAMAGE, TAX OR EXPENSE, WHETHER OR NOT ARISING OUT OF THIRD PARTY CLAIMS
(INCLUDING INTEREST, PENALTIES, REASONABLE ATTORNEYS’, CONSULTANTS’ AND EXPERTS’
FEES AND EXPENSES AND ALL AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT
OF ANY OF THE FOREGOING AND AFTER DEDUCTING ALL INSURANCE PROCEEDS IN CONNECTION
WITH ANY OF THE FOREGOING) (COLLECTIVELY, “LOSSES”, AND EACH A “LOSS”), WHICH
ANY SUCH BUYER INDEMNIFIED PARTY SUFFERS, SUSTAINS OR BECOMES SUBJECT TO, AS A
RESULT OF, IN CONNECTION WITH, RELATING OR INCIDENTAL TO OR BY VIRTUE OF:

(I)            ANY FACTS OR CIRCUMSTANCES WHICH CONSTITUTE A BREACH OF ANY
REPRESENTATION OR WARRANTY OF THE COMPANY OR SELLER UNDER THIS AGREEMENT, OR IN
ANY OF THE CERTIFICATES OR OTHER INSTRUMENTS OR AGREEMENTS FURNISHED BY THE
COMPANY OR SELLER PURSUANT TO THIS AGREEMENT; PROVIDED, THAT FOR PURPOSES OF
THIS ARTICLE VII, THE QUALIFICATIONS AS TO MATERIALITY AND MATERIAL ADVERSE
EFFECT (BUT NOT KNOWLEDGE) CONTAINED IN SUCH REPRESENTATIONS AND WARRANTIES
SHALL NOT BE GIVEN EFFECT;

(II)           ANY NONFULFILLMENT OR BREACH OF ANY COVENANT, AGREEMENT OR OTHER
PROVISION BY THE COMPANY (PRIOR TO THE CLOSING) OR SELLER UNDER THIS AGREEMENT;

36


--------------------------------------------------------------------------------


(III)          ANY NONFULFILLMENT OR BREACH OF ANY COVENANT, AGREEMENT OR OTHER
PROVISION BY THE SELLER UNDER SECTION 8.1(A) OF THIS AGREEMENT RESULTING IN ANY
INABILITY OF THE BUYER TO DEDUCT, DEPRECIATE, AMORTIZE OR OTHERWISE MAKE USE OF
THE STEP UP IN ASSET BASIS THAT WOULD HAVE ARISEN AS A RESULT OF A CODE SECTION
338(H)(10) ELECTION (ANY LOSSES ARISING AS A RESULT OF SUCH NONFULFILLMENT OR
BREACH TO BE CALCULATED USING THE HIGHEST MARGINAL FEDERAL, STATE AND LOCAL TAX
RATES); PROVIDED, HOWEVER, THAT SELLER SHALL HAVE NO OBLIGATIONS UNDER THIS
SECTION 7.2(A)(III) IF BUYER DOES NOT REASONABLY COOPERATE WITH SELLER TO TIMELY
MAKE JOINT ELECTIONS PURSUANT TO SECTION 8.1(A)(I) OR IF BUYER FILES A JOINT
ELECTION IN VIOLATION OF SECTION 8.1(A)(III).

(IV)          TO THE EXTENT THE FOLLOWING ITEMS ARE NOT INCLUDED IN THE FINAL
DETERMINATION OF THE  PURCHASE PRICE (AS DETERMINED PURSUANT TO SECTION 1.4):
(A)  ANY CLOSING INDEBTEDNESS, (B) ANY UNPAID SELLER EXPENSES, (C) ANY
PRE-CLOSING TAXES, (D) ANY LIABILITIES ARISING FROM ANY EARNINGS, EARN OUTS,
EMPLOYEE BONUS PAYOFF AND ANY SIMILAR ARRANGEMENTS, UNDER THE PRIOR STOCK
PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BONUS POOL, AND (E)
,OTHER THAN (I) THOSE LIABILITIES SPECIFICALLY SET FORTH ON SCHEDULE 7.2(A)(IV),
AND (II) THOSE LIABILITIES WHICH ARISE AFTER THE CLOSING DATE PURSUANT TO THE
CONTINUATION OF THE MATERIAL CONTRACTS IN THE ORDINARY COURSE OF BUSINESS SOLELY
WITH RESPECT TO THE OPERATION OF THE COMPANY’S AND THE COMPANY’S SUBSIDIARIES’
BUSINESS AFTER THE CLOSING, ANY AND ALL LIABILITIES OF COMPANY OR OF ANY OF THE
COMPANY’S SUBSIDIARIES BASED UPON, ARISING OUT OF, RELATING TO OR OTHERWISE IN
CONNECTION WITH ANY EVENTS, ACTIONS, OCCURRENCES, OMISSIONS, CIRCUMSTANCES OR
CONDITIONS OCCURRING OR EXISTING ON OR PRIOR TO THE CLOSING DATE (WHETHER
ASSERTED PRIOR TO, ON OR AFTER THE CLOSING DATE).  FOR THE AVOIDANCE OF DOUBT,
EXCEPT AS PROVIDED IN THE PRECEDING CLAUSE (II), THE SELLER INDEMNIFIES BUYER,
THE COMPANY AND THE OTHER BUYER INDEMNIFIED PARTIES FOR ALL LIABILITIES AND
OBLIGATIONS THAT ARE NOT LISTED ON SCHEDULE 7.2(A)(IV) BUT ARE LISTED ON ANY
OTHER SCHEDULE HERETO.

If and to the extent any provision of this Section 7.2 is unenforceable for any
reason, Seller hereby agrees to make the maximum contribution to the payment and
satisfaction of the Loss for which indemnification is provided for in this
Section 7.2 which is permissible under applicable Laws.  Notwithstanding
anything contained herein, in no event shall the Company be required to provide
indemnification or contribution for any obligation of Seller under this
Section 7.2; provided, that this sentence shall not apply as to any proceeds a
director or officer would be entitled to pursuant to and under the Company’s
director and officers insurance.


(B)   INDEMNIFICATION OBLIGATIONS OF BUYER.  AFTER THE CLOSING, BUYER SHALL
INDEMNIFY SELLER AND ITS AFFILIATES (OTHER THAN THE COMPANY) (COLLECTIVELY,
“SELLER INDEMNIFIED PARTIES”) AND HOLD THEM HARMLESS AGAINST ANY LOSSES WHICH
SELLER INDEMNIFIED PARTIES MAY SUFFER, SUSTAIN OR BECOME SUBJECT TO, AS A RESULT
OF, IN CONNECTION WITH, RELATING OR INCIDENTAL TO OR BY VIRTUE OF:

(I)            ANY FACTS OR CIRCUMSTANCES WHICH CONSTITUTE A BREACH OF ANY
REPRESENTATION OR WARRANTY OF BUYER UNDER THIS AGREEMENT OR IN ANY OF THE
CERTIFICATES OR OTHER INSTRUMENTS OR DOCUMENTS FURNISHED BY BUYER PURSUANT TO
THIS AGREEMENT; PROVIDED, THAT FOR PURPOSES OF THIS ARTICLE VIII, THE
QUALIFICATIONS AS TO MATERIALITY AND MATERIAL ADVERSE EFFECT (BUT NOT KNOWLEDGE)
CONTAINED IN SUCH REPRESENTATIONS AND WARRANTIES SHALL NOT BE GIVEN EFFECT; OR

37


--------------------------------------------------------------------------------


(II)           ANY NONFULFILLMENT OR BREACH OF ANY COVENANT, AGREEMENT OR OTHER
PROVISION BY BUYER UNDER THIS AGREEMENT.

If and to the extent any provision of this Section 7.2 is unenforceable for any
reason, Buyer hereby agrees to make the maximum contribution to the payment and
satisfaction of the Loss for which indemnification is provided for in this
Section 7.2 which is permissible under applicable Laws.


7.3.  LIMITATIONS ON INDEMNIFICATION.  NOTWITHSTANDING THE FOREGOING, NEITHER OF
SELLER NOR BUYER SHALL BE REQUIRED TO INDEMNIFY BUYER INDEMNIFIED PARTIES OR
SELLER INDEMNIFIED PARTIES, AS THE CASE MAY BE, IN RESPECT OF ANY LOSSES
SUFFERED BY BUYER INDEMNIFIED PARTIES OR SELLER INDEMNIFIED PARTIES, AS THE CASE
MAY BE, SOLELY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES WHICH CONSTITUTE A
BREACH OF ANY REPRESENTATION OR WARRANTY LISTED IN ARTICLE II, ARTICLE III OR
ARTICLE IV UNLESS THE AGGREGATE OF ALL LOSSES (OTHER THAN LOSSES ARISING OUT OF
A BREACH OF ANY MATERIAL REPRESENTATION OR SECTIONS 2.12 (TAX MATTERS) AND 2.15
(LITIGATION)) SUFFERED BY BUYER INDEMNIFIED PARTIES OR SELLER INDEMNIFIED
PARTIES, AS THE CASE MAY BE, EXCEEDS AN AMOUNT EQUAL TO $100,000, IN WHICH CASE,
ALL LOSSES IN EXCESS OF SUCH AMOUNT SHALL BE RECOVERABLE PURSUANT TO THIS
ARTICLE VII.


7.4.  MANNER OF PAYMENT.  ANY INDEMNIFICATION PAYMENTS SHALL BE MADE TOGETHER
WITH INTEREST ACCRUING THEREON FROM THE DATE WRITTEN NOTICE OF THE
INDEMNIFICATION CLAIM IS MADE TO THE DATE OF PAYMENT AT THE APPLICABLE RATE.


7.5.  DETERMINATION OF LOSS.  FOR ALL PURPOSES OF THIS ARTICLE VII, “LOSS” SHALL
BE NET OF ANY INSURANCE OR OTHER RECOVERIES ACTUALLY PAID TO THE PARTY MAKING A
CLAIM UNDER THIS ARTICLE VII OR ITS AFFILIATES IN CONNECTION WITH THE FACTS
GIVING RISE TO THE RIGHT OF INDEMNIFICATION.


7.6.  NOTICE AND DEFENSE.  ANY PERSON MAKING A CLAIM FOR INDEMNIFICATION UNDER
THIS SECTION 7.2 (AN “INDEMNITEE”) SHALL NOTIFY THE INDEMNIFYING PARTY (AN
“INDEMNITOR”) OF THE CLAIM IN WRITING PROMPTLY AFTER RECEIVING WRITTEN NOTICE OF
ANY ACTION, LAWSUIT, PROCEEDING, INVESTIGATION OR OTHER CLAIM (A “PROCEEDING”)
AGAINST IT (IF BY A THIRD PARTY), DESCRIBING THE CLAIM, THE AMOUNT THEREOF (IF
KNOWN AND QUANTIFIABLE) AND THE BASIS THEREOF; PROVIDED, THAT THE FAILURE TO SO
NOTIFY AN INDEMNITOR SHALL NOT RELIEVE THE INDEMNITOR OF ITS OBLIGATIONS
HEREUNDER UNLESS AND TO THE EXTENT THE INDEMNITOR SHALL BE ACTUALLY PREJUDICED
BY SUCH FAILURE TO SO NOTIFY.  ANY INDEMNITOR SHALL BE ENTITLED TO PARTICIPATE
IN THE DEFENSE OF SUCH PROCEEDING GIVING RISE TO AN INDEMNITEE’S CLAIM FOR
INDEMNIFICATION AT SUCH INDEMNITOR’S EXPENSE, AND AT ITS OPTION (SUBJECT TO THE
LIMITATIONS SET FORTH BELOW) SHALL BE ENTITLED TO ASSUME THE DEFENSE THEREOF BY
APPOINTING A REPUTABLE COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNITEE TO BE THE
LEAD COUNSEL IN CONNECTION WITH SUCH DEFENSE; PROVIDED, THAT PRIOR TO THE
INDEMNITOR ASSUMING CONTROL OF SUCH DEFENSE, INDEMNITOR SHALL (X) FIRST
DEMONSTRATE TO THE INDEMNITEE IN WRITING THE INDEMNITOR’S FINANCIAL ABILITY TO
PROVIDE FULL INDEMNIFICATION TO THE INDEMNITEE WITH RESPECT TO SUCH PROCEEDING,
AND (Y) AGREE IN WRITING TO BE FULLY RESPONSIBLE FOR ALL LOSSES RELATING TO SUCH
PROCEEDING; AND PROVIDED FURTHER, THAT:


(A)   THE INDEMNITEE SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF SUCH
CLAIM AND TO EMPLOY COUNSEL OF ITS CHOICE FOR SUCH PURPOSE; PROVIDED, THAT THE
FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE BORNE BY THE INDEMNITEE
(OTHER THAN ANY FEES AND EXPENSES OF SUCH

38


--------------------------------------------------------------------------------



SEPARATE COUNSEL (X) THAT ARE INCURRED PRIOR TO THE DATE THE INDEMNITOR
EFFECTIVELY ASSUMES CONTROL OF SUCH DEFENSE OR (Y) RETAINED BECAUSE A CONFLICT
OF INTEREST EXISTS BETWEEN THE INDEMNITOR AND THE INDEMNITEE, EACH OF WHICH,
NOTWITHSTANDING THE FOREGOING, SHALL BE BORNE BY THE INDEMNITOR);


(B)   THE INDEMNITEE SHALL BE ENTITLED TO ASSUME CONTROL OF SUCH DEFENSE AND
INDEMNITOR SHALL PAY THE FEES AND EXPENSES OF COUNSEL RETAINED BY THE INDEMNITEE
IF (A) THE CLAIM FOR INDEMNIFICATION RELATES TO OR ARISES IN CONNECTION WITH ANY
CRIMINAL PROCEEDING, ACTION, INDICTMENT, ALLEGATION OR INVESTIGATION OR
OTHERWISE INVOLVES ANY GOVERNMENT ENTITY (PROVIDED, THAT IN SUCH EVENT (X) THE
INDEMNITOR SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF SUCH CLAIM AND TO
EMPLOY COUNSEL OF ITS CHOICE FOR SUCH PURPOSE (PROVIDED, THAT THE FEES AND
EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE BORNE BY THE INDEMNITOR), AND (Y) THE
INDEMNITOR SHALL BE ENTITLED TO REVIEW THE FILES AND RECORD RELATING TO SUCH
DEFENSE UPON REQUEST OF THE INDEMNITOR); (B) THE INDEMNITEE REASONABLY BELIEVES
AN ADVERSE DETERMINATION WITH RESPECT TO THE PROCEEDING GIVING RISE TO SUCH
CLAIM FOR INDEMNIFICATION WOULD BE DETRIMENTAL TO OR INJURE THE INDEMNITEE’S
REPUTATION OR FUTURE BUSINESS PROSPECTS; (C) THE CLAIM SEEKS AN INJUNCTION OR
EQUITABLE RELIEF AGAINST THE INDEMNITEE; (D) A CONFLICT OF INTEREST EXISTS
BETWEEN THE INDEMNITOR AND THE INDEMNITEE, EXCEPT THAT THE FEES AND EXPENSES OF
SUCH COUNSEL SHALL BE BORNE BY THE INDEMNITOR; OR (E) THE INDEMNITOR FAILED OR
IS FAILING TO VIGOROUSLY PROSECUTE OR DEFEND SUCH CLAIM; AND


(C)   IF THE INDEMNITOR SHALL CONTROL THE DEFENSE OF ANY SUCH CLAIM, THE
INDEMNITOR SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE BEFORE
ENTERING INTO ANY SETTLEMENT OF A PROCEEDING OR CEASING TO DEFEND SUCH
PROCEEDING IF, PURSUANT TO OR AS A RESULT OF SUCH SETTLEMENT OR CESSATION,
INJUNCTIVE OR OTHER EQUITABLE RELIEF WILL BE IMPOSED AGAINST THE INDEMNITEE OR
IF SUCH SETTLEMENT DOES NOT EXPRESSLY AND UNCONDITIONALLY RELEASE THE INDEMNITEE
FROM ALL LIABILITIES WITH RESPECT TO SUCH CLAIM, WITHOUT PREJUDICE.


7.7.  WAIVER.  SELLER AGREES THAT SELLER SHALL NOT MAKE ANY CLAIM FOR
INDEMNIFICATION HEREUNDER AGAINST THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES BY REASON OF THE FACT THAT SELLER OR ONE OR MORE OF ITS OFFICERS
WAS A SHAREHOLDER, DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR ONE OF
THE COMPANY’S SUBSIDIARIES OR WAS SERVING AT THE REQUEST OF THE COMPANY OR ONE
OF THE COMPANY’S SUBSIDIARIES AS A PARTNER, TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF ANOTHER ENTITY (WHETHER SUCH CLAIM IS FOR JUDGMENTS, DAMAGES,
PENALTIES, FINES, COSTS, AMOUNTS PAID IN SETTLEMENT, LOSSES, EXPENSES OR
OTHERWISE) WITH RESPECT TO ANY PROCEEDING BROUGHT BY ANY OF BUYER INDEMNIFIED
PARTIES AGAINST SELLER OR ANY CLAIM AGAINST SELLER IN CONNECTION WITH THIS
AGREEMENT AND SELLER ACKNOWLEDGES AND AGREES THAT SELLER SHALL HAVE NO CLAIMS OR
RIGHT TO CONTRIBUTION OR INDEMNITY FROM THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES WITH RESPECT TO ANY AMOUNTS PAID BY SELLER PURSUANT TO THIS
SECTION 7.2; PROVIDED, THAT THIS WAIVER SHALL NOT APPLY AS TO ANY PROCEEDS SUCH
DIRECTOR OR OFFICER WOULD BE ENTITLED TO PURSUANT TO AND UNDER THE COMPANY’S
DIRECTOR AND OFFICER INSURANCE.


7.8.  PURCHASE PRICE ADJUSTMENT.  ALL INDEMNIFICATION PAYMENTS UNDER THIS
ARTICLE VII SHALL BE DEEMED ADJUSTMENTS TO THE PURCHASE PRICE.


7.9.  SOLE REMEDY.  INDEMNIFICATION HEREUNDER SHALL BE THE SOLE REMEDY FOR
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT UNDER THIS AGREEMENT, OTHER
THAN ANY CLAIM OF FRAUD OR INTENTIONAL MISREPRESENTATION.

39


--------------------------------------------------------------------------------


Article VIII
Post-Closing Covenants and Agreements

Each of the parties hereto agrees as follows with respect to the period after
the Closing Date:


8.1.  TAX MATTERS.


(A)   SECTION 338(H)(10) ELECTION.

(I)            WITHIN 60 DAYS OF THE CLOSING THE SELLER WILL DELIVER A DULY
EXECUTED IRS FORM 8023 AUTHORIZING A CODE SECTION 338(H)(10) ELECTION WITH
RESPECT TO THE COMPANY AND EACH OF THE COMPANY’S SUBSIDIARIES TO THE BUYER.

(II)           AT THE REQUEST OF BUYER, BUYER AND SELLER SHALL TIMELY MAKE JOINT
ELECTIONS (COLLECTIVELY THE “338(H)(10) ELECTION”) WITH RESPECT TO THE PURCHASE
OF THE SHARES (AND ANY RESULTING DEEMED PURCHASE OF THE SHARES OF ANY COMPANY
SUBSIDIARY) UNDER (A) SECTION 338(H)(10) OF THE CODE AND (B) ANY ANALOGOUS
ELECTION WITH RESPECT TO STATE, LOCAL OR FOREIGN INCOME TAXES, TO THE EXTENT
THAT SUCH ELECTION IS SEPARATELY AVAILABLE, IN EACH STATE, LOCAL AND FOREIGN
JURISDICTION WHERE THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES CURRENTLY
FILES INCOME TAX RETURNS.

(III)          BUYER AND SELLER AGREE THAT, EXCEPT AS BUYER AND SELLER MAY
OTHERWISE AGREE IN WRITING OR AS MAY BE REQUIRED OTHERWISE PURSUANT TO A FINAL
DETERMINATION WITHIN THE MEANING OF SECTION 1313(A) OF THE CODE OR CORRESPONDING
PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW, FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES, THE AMOUNT OF THE ADJUSTED DEEMED SALE PRICE (AS DETERMINED
PURSUANT TO TREASURY REGULATIONS §1.338-4) FOR THE ASSETS OF THE COMPANY AND THE
ASSETS OF ANY COMPANY SUBSIDIARY FOR WHICH A 338(H)(10) ELECTION IS MADE
(COLLECTIVELY THE “TAX PURCHASE PRICE”) DEEMED ACQUIRED PURSUANT TO A 338(H)(10)
ELECTION SHALL BE ALLOCATED IN ACCORDANCE WITH TREASURY REGULATIONS §§1.338-6
AND 1.338-7.  EXCEPT AS BUYER AND SELLER MAY OTHERWISE AGREE OR AS MAY BE
REQUIRED OTHERWISE PURSUANT TO A FINAL DETERMINATION WITHIN THE MEANING OF
SECTION 1313(A) OF THE CODE, THE ALLOCATION REQUIRED PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE BINDING ON SELLER AND BUYER FOR ALL TAX REPORTING
PURPOSES.  THE ALLOCATION OF THE TAX PURCHASE PRICE PURSUANT THIS SECTION
8.1(A), AS IT MAY BE MODIFIED BY ANY AGREEMENT OF BUYER AND SELLER OR ANY FINAL
DETERMINATION WITHIN THE MEANING OF SECTION 1313(A) OF THE CODE OR CORRESPONDING
PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW, IS REFERRED TO HEREIN AS
THE “ALLOCATION.”  BUYER MAY NOT FILE ANY 338(H)(10) ELECTION THAT DOES NOT
REFLECT THE ALLOCATION, PROVIDED THAT IF BUYER AND SELLER HAVE NOT AGREED ON THE
ALLOCATION BY SEPTEMBER 15, 2007 THAT ALL OPEN ISSUES WITH RESPECT TO THE
ALLOCATION SHALL BE REFERRED TO THE ACCOUNTING FIRM WHOSE DETERMINATION SHALL BE
FINAL.


(B)   TAX RETURNS; COOPERATION ON TAX MATTERS.  BUYER AND SELLER SHALL COOPERATE
FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY, IN
CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT HERETO AND ANY AUDIT,
LITIGATION OR OTHER PROCEEDING WITH RESPECT TO TAXES.  SUCH COOPERATION SHALL
INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S REQUEST) THE PROVISION OF
RECORDS AND INFORMATION WHICH ARE REASONABLY RELEVANT TO ANY SUCH AUDIT,
LITIGATION OR OTHER PROCEEDING.  SUCH COOPERATION SHALL ALSO INCLUDE
NOTIFICATION OF THE OTHER PARTY OF ANY

40


--------------------------------------------------------------------------------



AUDIT OR OTHER ISSUES, (INCLUDING TAX ALLOCATIONS AND RETURN POSITIONS) THAT MAY
AFFECT THE TAX TREATMENT OF AN ITEM FOR A YEAR RELEVANT TO THAT OTHER PARTY. 
WHERE SUCH AUDIT OR OTHER ISSUES, IF SUSTAINED, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF SELLER UNDER ARTICLE VII OR OTHER PROVISIONS OF THIS
AGREEMENT, OR ADVERSELY AFFECT THE TAX POSITION OF THE OTHER PARTY, SELLER AND
BUYER SHALL JOINTLY CONTROL AND PARTICIPATE IN SUCH AUDIT AND ANY RELATED
LITIGATION OR OTHER PROCEEDING, AND NO SETTLEMENT WILL BE AGREED UPON WITH ANY
TAXING AUTHORITY NOR TAX ELECTION OR RETURN POSITION TAKEN WITHOUT THE CONSENT
OF SUCH OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE
COMPANY AND SELLER AGREE (I) TO RETAIN ALL BOOKS AND RECORDS WITH RESPECT TO THE
TAX MATTERS PERTINENT TO THE COMPANY OR THE COMPANY’S SUBSIDIARIES RELATING TO
ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF THE
STATUTE OF LIMITATIONS (INCLUDING EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE
PERIODS, AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY
TAXING AUTHORITY, AND (II) TO GIVE THE OTHER PARTY REASONABLE WRITTEN NOTICE
PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS.


8.2.  OTRAVEL MARK  BUYER ACKNOWLEDGES THAT ALL RIGHT, TITLE AND INTEREST IN AND
TO (I) THE MARK “OTRAVEL” AND TO ANY DERIVATIONS THEREOF (COLLECTIVELY, THE
“OTRAVEL MARK”), AND (II) ANY OTHER MARK WITH THE LETTER “O” AS THE FIRST LETTER
OF THE MARK (INCLUDING “OVERSTOCK.COM” AND ANY DERIVATIONS THEREOF
(COLLECTIVELY, “O MARKS”), OTHER THAN ANY MARK WITH “O” BEING THE FIRST LETTER
OF A THE MARK AS A WORD IN ITS STANDARD USAGE, ARE EXCLUSIVELY OWNED BY SELLER,
AND THAT NEITHER THE COMPANY NOR BUYER HAS OR SHALL ACQUIRE PURSUANT TO THIS
AGREEMENT ANY RIGHTS WHATSOEVER TO THE OTRAVEL MARK OR ANY O MARK OTHER THAN AS
SET FORTH IN THE LICENSE AGREEMENT.  NOTWITHSTANDING THE FOREGOING, SELLER AND
ITS AFFILIATES (INCLUDING ANY COMPANY OR OTHER ENTITY CONTROLLED BY OR UNDER
COMMON CONTROL WITH SELLER (WHETHER CURRENTLY EXISTING OR HEREAFTER ACQUIRED OR
FORMED)) SHALL NOT, DIRECTLY OR INDIRECTLY, USE OR OTHERWISE EXPLOIT, OR PERMIT
ANY OTHER PERSON TO USE OR OTHERWISE EXPLOIT (WHETHER AS PRINCIPAL, AGENT,
PARTNER, SHAREHOLDER, OR OTHERWISE, WHETHER ALONE OR IN ASSOCIATION WITH ANY
OTHER PERSON) THE OTRAVEL MARK IN ANY MANNER WHATSOEVER (THE “USE RESTRICTION”)
DURING THE PERIOD OF FIVE (5) YEARS FROM AND AFTER CLOSING.  SELLER AGREES TO
THAT AS A CONDITION TO THE SALE, ASSIGNMENT, OR OTHER TRANSFER OF THE O MARKS BY
SELLER TO ANY PERSON (INCLUDING IN CONNECTION WITH THE SALE OF ALL OR
SUBSTANTIALLY ALL OF SELLER’S ASSETS OR STOCK) THAT SUCH PERSON WILL AGREE IN
WRITING TO BE BOUND BY THE RESTRICTION ABOVE AND THE TERMS AND CONDITIONS OF THE
LICENSE AGREEMENT, UNLESS A USE PAYMENT HAS BEEN MADE PURSUANT TO SECTION 6.4.
FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
PROHIBIT OR OTHERWISE RESTRICT BUYER OR THE COMPANY (OR THEIR RESPECTIVE
AFFILIATES OR LICENSEES) FROM USING IN A MARK OR OTHERWISE THE WORD “TRAVEL” OR
ANY WORD BEGINNING WITH THE LETTER “O”, EXCEPT IN CONNECTION WITH (X) THE WORD
“OVERSTOCK” OR ANY DERIVATIONS THEREOF OR (Y) THE WORDS “OTRAVEL”, “OCRUISE” OR
(Z) OTHER WORDS WITH THE LETTER “O” AS THE FIRST LETTER OF THE WORD WHERE “O” IS
USED IN THE WORD IN MANNER OTHER THAN IN ITS STANDARD USAGE.

Article IX
Miscellaneous


9.1.  PRESS RELEASE AND ANNOUNCEMENTS.  NONE OF THE PARTIES HERETO NOR ANY OF
THEIR RESPECTIVE REPRESENTATIVES SHALL MAKE ANY PUBLIC ANNOUNCEMENT WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES HERETO.  NOTWITHSTANDING THE FOREGOING, ANY
SUCH PUBLIC ANNOUNCEMENT MAY BE MADE IF REQUIRED BY APPLICABLE LAW OR A
SECURITIES EXCHANGE RULE; PROVIDED, THAT THE PARTY REQUIRED TO MAKE SUCH

41


--------------------------------------------------------------------------------


public announcement shall, to the extent possible, confer with the other parties
concerning the timing and content of such public announcement before the same is
made.


9.2.  REMEDIES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ANY PERSON
HAVING ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT SHALL BE ENTITLED TO
ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR OTHER SECURITY), TO
RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND
TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAWS; PROVIDED, HOWEVER, THAT THE
INDEMNITY OBLIGATIONS UNDER ARTICLE VII SHALL BE THE SOLE AND EXCLUSIVE REMEDY
FOR ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT (OTHER THAN FOR A
CLAIM OF FRAUD OR INTENTIONAL MISREPRESENTATION).  ALL SUCH RIGHTS AND REMEDIES
SHALL BE CUMULATIVE AND NON-EXCLUSIVE, AND MAY BE EXERCISED SINGULARLY OR
CONCURRENTLY.  ONE OR MORE SUCCESSIVE ACTIONS MAY BE BROUGHT, EITHER IN THE SAME
ACTION OR IN SEPARATE ACTIONS, AS OFTEN AS IS DEEMED ADVISABLE, UNTIL ALL OF THE
OBLIGATIONS TO SUCH PERSON ARE PAID AND PERFORMED IN FULL.


9.3.  CONSENT TO AMENDMENTS; WAIVERS.  THIS AGREEMENT MAY BE AMENDED, OR ANY
PROVISION OF THIS AGREEMENT MAY BE WAIVED UPON THE APPROVAL, IN A WRITING,
EXECUTED BY BUYER AND SELLER.  NO COURSE OF DEALING BETWEEN OR AMONG THE PARTIES
HERETO SHALL BE DEEMED EFFECTIVE TO MODIFY, AMEND OR DISCHARGE ANY PART OF THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS OF ANY SUCH PARTY OR SUCH HOLDER UNDER OR
BY REASON OF THIS AGREEMENT.


9.4.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT AND ALL COVENANTS AND AGREEMENTS
CONTAINED HEREIN AND RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER, BY OR ON BEHALF
OF ANY OF THE PARTIES HERETO, SHALL BIND AND INURE TO THE BENEFIT OF THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO WHETHER SO
EXPRESSED OR NOT, EXCEPT THAT NEITHER THIS AGREEMENT NOR ANY OF THE COVENANTS
AND AGREEMENTS HEREIN OR RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE
ASSIGNED OR DELEGATED BY SELLER, OR ASSIGNED OR DELEGATED BY THE COMPANY PRIOR
TO THE CLOSING, WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, AND NEITHER THIS
AGREEMENT NOR ANY OF THE COVENANTS AND AGREEMENTS HEREIN OR RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR DELEGATED BY BUYER WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER; PROVIDED, THAT BUYER AND THE COMPANY MAY ASSIGN THIS
AGREEMENT AND ITS RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT SUCH PRIOR WRITTEN
CONSENT TO ANY OF ITS AFFILIATES, ANY PERSON WHICH PROVIDES FINANCING TO THE
COMPANY, BUYER OR ANY OF THEIR RESPECTIVE AFFILIATES, AND ANY SUBSEQUENT BUYER
OF BUYER, THE COMPANY OR ANY OF THEIR RESPECTIVE AFFILIATES (WHETHER BY MERGER,
CONSOLIDATION, SALE OF STOCK, SALE OF ASSETS OR OTHERWISE), PROVIDED FURTHER
THAT THE SELLER MAY ASSIGN THIS AGREEMENT AND ITS RIGHTS HEREUNDER WITHOUT
REGARD TO (OR COMPLIANCE WITH) THE REQUIREMENTS OF THIS SECTION 9.4, TO ANY
PERSON WHICH PROVIDES FINANCING TO THE SELLER, OR ANY OF ITS AFFILIATES, AND ANY
SUBSEQUENT SUCCESSOR BY MERGER OR ACQUISITION TO SELLER (WHETHER BY MERGER,
CONSOLIDATION, SALE OF STOCK, SALE OF ASSETS OR OTHERWISE.


9.5.  SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION OF ANY SUCH PROVISION
TO ANY PERSON OR CIRCUMSTANCE SHALL BE HELD TO BE PROHIBITED BY, ILLEGAL OR
UNENFORCEABLE UNDER APPLICABLE LAW OR RULE IN ANY RESPECT BY A COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT
OF SUCH PROHIBITION, ILLEGALITY OR UNENFORCEABILITY, WITHOUT INVALIDATING THE
REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.

 

42


--------------------------------------------------------------------------------


9.6. Counterparts.  This Agreement may be executed in counterparts (including by
means of telecopied signature pages), any one of which need not contain the
signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

9.7. Descriptive Headings; Interpretation.  The headings and captions used in
this Agreement and the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Any capitalized terms used in any Schedule or Exhibit attached
hereto and not otherwise defined therein shall have the meanings set forth in
this Agreement.  The use of the word “including” herein shall mean “including
without limitation.”

9.8. Entire Agreement.  This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way, including, without limitation, the letter of intent dated
February 21, 2007, between the Company and Kinderhook Industries, LLC, as such
letter may have been amended.

9.9. No Third-Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give any Person, other than
the parties hereto and such permitted successors and assigns, any legal or
equitable rights hereunder.

9.10. Schedules and Exhibits.  All Schedules and Exhibits attached hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.

9.11. Governing Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Schedules and
Exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of Utah without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Utah or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Utah.  In furtherance of the foregoing, the internal law of the State
of Utah shall control the interpretation and construction of this Agreement (and
all Schedules and Exhibits hereto), even though under that jurisdiction’s choice
of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.

9.12. Waiver of Jury Trial.  Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, arising out of,
under or in connection with this Agreement or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.

9.13. Jurisdiction.  Each of the parties hereto submits to the jurisdiction of
any state or federal court in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court.  Each of the
parties irrevocably consent to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by

43


--------------------------------------------------------------------------------


registered or certified mail, postage prepaid, to its address set forth in
Section 9.14, such service to become effective 10 days after such mailing.

9.14. Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or when sent by facsimile followed by delivery by reputable overnight
courier service, or one day after being sent to the recipient by reputable
overnight courier service (charges prepaid).  Such notices, demands and other
communications shall be sent to Buyer, Seller and the Company at the addresses
indicated below or to such other address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party.  All notices, demands and other communications hereunder may be
given by any other means (including telecopy or electronic mail), but shall not
be deemed to have been duly given unless and until it is actually received by
the intended recipient.

the Company (following the Closing):

OTravel.com, Inc.
6350 South 3000 East
Salt Lake City, Utah  84121
Attn: 
Facsimile No.:

 
Facsimile No.:

with a copy to (which shall not constitute notice to the Company):

Kinderhook Industries, LLC
888 Seventh Avenue, 16th Floor
New York, NY  10106
Attn:  Corwynne Carruthers
Facsimile No.:  (212) 201-6790

and

Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attn:  Brian Raftery
Facsimile No.:  (212) 446-4900

44


--------------------------------------------------------------------------------


Seller:

Overstock.com, Inc.
6350 South 3000 East
Salt Lake City, Utah  84121
Attn:  Senior Vice President, Finance and General Counsel
Facsimile No.  (801) 947-3144

with a copy to (which shall not constitute notice to Seller):

Bracewell & Giuliani LLP
111 Congress, Suite 2300
Austin, Texas  78701
Attn:  Thomas W. Adkins
Facsimile No,:  (512) 542-2122

Buyer:

Castles Travel, Inc.
888 Seventh Avenue, 16th Floor
New York, NY  10106
Attn:  Corwynne Carruthers
Facsimile No.:  (212) 201-6790

with a copy to (which shall not constitute notice to Buyer):

Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attn:  Brian Raftery
Facsimile No.:  (212) 446-4900

9.15. No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

9.16. Specific Performance.  Seller acknowledges that the Company, its business
and operations are unique, and recognizes and affirms that in the event of a
breach of this Agreement by Seller, monetary damages may be inadequate and Buyer
may have no adequate remedy at law.  Accordingly, in the event of any such
breach, Buyer and/or successors or assigns may, in addition to any other rights
and remedies existing in their favor, enforce their rights and Seller’s
obligations hereunder by an action or actions for specific performance,
injunctive and/or other relief, without any requirement of proving actual
damages or posting any bond or other security.

*     *     *      *     *

45


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.

OVERSTOCK.COM, INC.

 

By: __________________________________

 

Name:

 

Title:

 

OTRAVEL.COM, INC.

 

By: __________________________________

 

Name:

 

Title:

 

CASTLES TRAVEL, INC.

 

By: __________________________________

 

Name:

 

Title:

 

46


--------------------------------------------------------------------------------